Exhibit 10.1

 

﻿

 

 

 


EXECUTION VERSION

 

Picture 1 [payx-20200206xex10_1g001.jpg]

 

CREDIT AGREEMENT

dated as of


February 6, 2020


among


PAYCHEX ADVANCE LLC,
as Borrower

PAYCHEX, INC.,
as Parent

The Lenders Party Hereto

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent



﻿

 

﻿

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

﻿

 

﻿ARTICLE I Definitions

1 

﻿

 

﻿SECTION 1.01. Defined Terms

1 

﻿SECTION 1.02. Classification of Loans and Borrowings

31 

﻿SECTION 1.03. Terms Generally

31 

﻿SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

31 

﻿SECTION 1.05. Status of Obligations

32 

﻿SECTION 1.06. Interest Rates; LIBOR Notification

32 

﻿SECTION 1.07. Divisions

33 

﻿

 

﻿ARTICLE II The Credits

33 

﻿

 

﻿SECTION 2.01. Commitments

33 

﻿SECTION 2.02. Loans and Borrowings

33 

﻿SECTION 2.03. Requests for Borrowings

34 

﻿SECTION 2.04. Determination of Dollar Amounts

35 

﻿SECTION 2.05. [Intentionally Omitted]

35 

﻿SECTION 2.06. Letters of Credit

35 

﻿SECTION 2.07. Funding of Borrowings

40 

﻿SECTION 2.08. Interest Elections

41 

﻿SECTION 2.09. Termination and Reduction of Commitments

42 

﻿SECTION 2.10. Repayment of Loans; Evidence of Debt

43 

﻿SECTION 2.11. Prepayment of Loans

43 

﻿SECTION 2.12. Fees

44 

﻿SECTION 2.13. Interest

45 

﻿SECTION 2.14. Alternate Rate of Interest

46 

﻿SECTION 2.15. Increased Costs

48 

﻿SECTION 2.16. Break Funding Payments

49 

﻿SECTION 2.17. Taxes

49 

﻿SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Setoffs

53 

﻿SECTION 2.19. Mitigation Obligations; Replacement of Lenders

54 

﻿SECTION 2.20. [Intentionally Omitted]

55 

﻿SECTION 2.21. Judgment Currency

55 

﻿SECTION 2.22. Defaulting Lenders

56 

﻿

 

﻿ARTICLE III Representations and Warranties

58 

﻿

 

﻿SECTION 3.01. Organization; Powers; Subsidiaries

58 

﻿SECTION 3.02. Authorization; Enforceability

58 

﻿SECTION 3.03. Governmental Approvals; No Conflicts

58 

﻿SECTION 3.04. Financial Condition; No Material Adverse Change

59 

﻿SECTION 3.05. Properties

59 

﻿SECTION 3.06. Litigation, Environmental and Labor Matters

59 

﻿SECTION 3.07. Compliance with Laws and Agreements

60 

﻿SECTION 3.08. Investment Company Status

60 

﻿SECTION 3.09. Taxes

60 

﻿SECTION 3.10. ERISA

60 





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

Page



﻿

 

﻿SECTION 3.11. Disclosure

60 

﻿SECTION 3.12. Federal Reserve; Margin Regulations

60 

﻿SECTION 3.13. Liens

60 

﻿SECTION 3.14. No Default

60 

﻿SECTION 3.15. Anti-Corruption Laws and Sanctions

61 

﻿SECTION 3.16. EEA Financial Institutions

61 

﻿

 

﻿ARTICLE IV Conditions

61 

﻿

 

﻿SECTION 4.01. Effective Date

61 

﻿SECTION 4.02. Each Credit Event

62 

﻿

 

﻿ARTICLE V Affirmative Covenants

62 

﻿

 

﻿SECTION 5.01. Financial Statements and Other Information

63 

﻿SECTION 5.02. Notices of Material Events

64 

﻿SECTION 5.03. Existence; Conduct of Business

64 

﻿SECTION 5.04. Payment of Obligations

64 

﻿SECTION 5.05. Maintenance of Properties; Insurance

65 

﻿SECTION 5.06. Books and Records; Inspection Rights

65 

﻿SECTION 5.07. Compliance with Laws and Material Contractual Obligations

65 

﻿SECTION 5.08. Use of Proceeds

65 

﻿SECTION 5.09. Subsidiary Guaranty

65 

﻿SECTION 5.10. Primary Operating Accounts

66 

﻿

 

﻿ARTICLE VI Negative Covenants

66 

﻿

 

﻿SECTION 6.01. Indebtedness

66 

﻿SECTION 6.02. Liens

70 

﻿SECTION 6.03. Fundamental Changes and Asset Sales

72 

﻿SECTION 6.04. Swap Agreements

73 

﻿SECTION 6.05. Transactions with Affiliates

74 

﻿SECTION 6.06. [Intentionally Omitted]

74 

﻿SECTION 6.07. Financial Covenants

74 

﻿

 

﻿ARTICLE VII

75 

﻿

 

﻿SECTION 7.01. Events of Default

75 

﻿SECTION 7.02. Remedies Upon an Event of Default

77 

﻿

 

﻿Article VIII The Administrative Agent

78 

﻿

 

﻿SECTION 8.01. Authorization and Action

78 

﻿SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

80 

﻿SECTION 8.03. Posting of Communications

81 

﻿SECTION 8.04. The Administrative Agent Individually

82 

﻿

﻿

ii



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)

Page



﻿

 

﻿SECTION 8.05. Successor Administrative Agent

82 

﻿SECTION 8.06. Acknowledgements of Lenders and Issuing Banks

83 

﻿SECTION 8.07. Certain ERISA Matters

83 

﻿

 

﻿ARTICLE IX Miscellaneous

85 

﻿

 

﻿SECTION 9.01. Notices

85 

﻿SECTION 9.02. Waivers; Amendments

86 

﻿SECTION 9.03. Expenses; Indemnity; Damage Waiver

88 

﻿SECTION 9.04. Successors and Assigns

89 

﻿SECTION 9.05. Survival

93 

﻿SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

94 

﻿SECTION 9.07. Severability

94 

﻿SECTION 9.08. Right of Setoff

94 

﻿SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

95 

﻿SECTION 9.10. WAIVER OF JURY TRIAL

95 

﻿SECTION 9.11. Headings

96 

﻿SECTION 9.12. Confidentiality

96 

﻿SECTION 9.13. USA PATRIOT Act

97 

﻿SECTION 9.14. Releases of Subsidiary Guarantors

97 

﻿SECTION 9.15. Interest Rate Limitation

97 

﻿SECTION 9.16. No Fiduciary Duty, etc

98 

﻿SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

98 

﻿SECTION 9.18. Acknowledgement Regarding Supported QFCs

99 

﻿SECTION 9.19. Independence of Covenants

100 

﻿

 

﻿ARTICLE X

100 

﻿

 

﻿SECTION 10.01. Guaranty

100 

﻿SECTION 10.02. Guaranty of Payment

100 

﻿SECTION 10.03. Continuing Guarantee; No Discharge or Diminishment of Loan
Guaranty

101 

﻿SECTION 10.04. Defenses Waived

101 

﻿SECTION 10.05. Rights of Subrogation

102 

﻿SECTION 10.06. Reinstatement; Stay of Acceleration

102 

﻿SECTION 10.07. Information

102 

﻿SECTION 10.08. Taxes

102 

﻿SECTION 10.09. Maximum Liability

102 

﻿SECTION 10.10. Liability Cumulative

103 

﻿SECTION 10.11. Limitation of Guaranty

103 

﻿SECTION 10.12. Keepwell

103 

﻿

﻿

iii

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

SCHEDULES:

 

Schedule 2.01A – Commitments

Schedule 2.01B – Letter of Credit Commitments

Schedule 3.01 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Loan Parties’ Counsel

Exhibit C – [Intentionally Omitted]

Exhibit D – [Intentionally Omitted]

Exhibit E – List of Closing Documents

Exhibit F – Form of Subsidiary Guaranty

Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit H-1 – Form of Borrowing Request

Exhibit H-2 – Form of Interest Election Request

Exhibit I – Form of Note

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iv

﻿

 

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of February 6, 2020 among PAYCHEX
ADVANCE LLC, a New York limited liability company (the “Borrower”), PAYCHEX,
INC., a Delaware corporation (the “Parent”), the LENDERS from time to time party
hereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

Article I
Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted Daily LIBO Rate” means, with respect to any Eurocurrency Daily LIBO
Rate Borrowing for any day, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) in the case of any Eurocurrency
Daily LIBO Rate Borrowing denominated in a LIBOR Quoted Currency, (i) the Daily
LIBO Rate for such LIBOR Quoted Currency multiplied by (ii) the Statutory
Reserve Rate. 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency LIBO Rate Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) in the case of any Eurocurrency
LIBO Rate Borrowing denominated in a LIBOR Quoted Currency, (i) the LIBO Rate
for such LIBOR Quoted Currency for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) in the case of any Eurocurrency LIBO Rate
Borrowing denominated in Canadian Dollars, the CDOR Rate for such Interest
Period.

“Administrative Agent” means PNC Bank, National Association (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  The initial Aggregate Commitment as of the Effective Date is
$250,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.



 

--------------------------------------------------------------------------------

 

 



“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate”  means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the purpose
of this definition, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the LIBO Interpolated Rate with respect to Dollars) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14, then the Alternate Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c)
above.  For the avoidance of doubt, if the Alternate Base Rate as determined
pursuant to the foregoing would be less than 0%, such rate shall be deemed to be
0% for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means the FCPA and the UK Bribery Act and any other
similar laws, rules and regulations of any jurisdiction applicable to the Loan
Parties concerning or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:

﻿

 

 

 

Pricing Level

Eurocurrency
Spread

ABR
Spread

Commitment
Fee Rate

Level I:

0.625%

0%

0.050%

Level II:

0.750%

0%

0.075%

Level III:

0.875%

0%

0.100%

Level IV:

1.000%

0%

0.125%

Level V:

1.125%

0.125%

0.150%

﻿





 

2

--------------------------------------------------------------------------------

 

 



For purposes of, and notwithstanding, the foregoing,

(i) (a) Pricing Level I and Ratings Level A are equivalent and correspond to
each other, and they are the highest levels for purposes of the Applicable Rate,
(b) Pricing Level II, Leverage Level 2 and Ratings Level B are equivalent and
correspond to each other, and they are the second highest levels for purposes of
the Applicable Rate, (c) Pricing Level III, Leverage Level 3 and Ratings Level C
are equivalent and correspond to each other, and they are the third highest
levels for purposes of the Applicable Rate, (d) Pricing Level IV, Leverage Level
4 and Ratings Level D are equivalent and correspond to each other, and they are
the fourth highest levels for purposes of the Applicable Rate, and (e) Pricing
Level V, Leverage Level 5 and Ratings Level E are equivalent and correspond to
each other, and they are the lowest levels for purposes of the Applicable Rate;

(ii) at any time of determination, the Pricing Level shall be determined by
reference to the higher of the Leverage Level and the Ratings Level then in
effect;

(iii) if at any time the Borrower fails to deliver the applicable Financials on
or before the date such statements or certificates are due, Pricing Level V
shall be deemed applicable for the period commencing three (3) Business Days
after such required date of delivery and ending on the date which is three (3)
Business Days after such statements or certificates are actually delivered,
after which the Pricing Level shall be determined in accordance with this
definition;

(iv) notwithstanding anything to the contrary set forth in this definition,
Pricing Level II shall be deemed to be applicable until the Administrative
Agent’s receipt of the applicable Financials for the Parent’s fiscal quarter
ending on or about February 29, 2020 and adjustments to the Pricing Level then
in effect shall thereafter be effected in accordance with the terms of this
definition;

(v) at any time of determination, the “Leverage Level” shall be based upon the
Leverage Ratio applicable at such time:

Leverage Level

Consolidated Leverage Ratio


Level 2

< 1.75 to 1.00

Level 3

> 1.75 to 1.00 but
< 2.50 to 1.00

Level 4

> 2.50 to 1.00 but
< 3.25 to 1.00

Level 5

> 3.25 to 1.00

﻿

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Leverage Level then in effect shall be effective three (3) Business Days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and



 

3

--------------------------------------------------------------------------------

 

 



(vi) at any time of determination, the “Ratings Level” shall be based upon the
long-term debt ratings by Moody’s and S&P, respectively, applicable at such time
to the Index Debt:

﻿

 

Ratings Level

Index Debt Ratings

(Moody’s/S&P)

 

Level A

A2/A or higher

Level B

A3/A-

Level C

Baa1/BBB+

Level D

Baa2/BBB

Level E

Baa3/BBB- or lower

﻿

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Ratings Level in Level E; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Ratings Levels, the Ratings Level
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Ratings Levels lower than the other, in which case the Ratings Level
shall be determined by reference to the Ratings Level next below that of the
higher of the two ratings; and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Approved Institution” has the meaning set forth in the definition of
“Competitor”.

 “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form (including electronic records
generated by the use of an electronic platform) approved by the Administrative
Agent.





 

4

--------------------------------------------------------------------------------

 

 



 “Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Credit Exposure of such
Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Parent or any Subsidiary by any Lender or any of its Affiliates:  (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Parent or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.





 

5

--------------------------------------------------------------------------------

 

 



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower”  has the meaning assigned to such term in the introductory paragraph
hereof.

“Borrower Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and the Borrower Subsidiaries in an aggregate
principal amount exceeding $7,500,000.  For purposes of determining Borrower
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Borrower Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Borrower Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Borrower Parties” means, collectively, the Borrower and each Borrower
Subsidiary.

“Borrower Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H-1 or any other form approved by the Administrative Agent.

“Business Day”  means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CDOR Interpolated Rate” means, at any time, with respect to Canadian Dollars,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the CDOR Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent



 

6

--------------------------------------------------------------------------------

 

 



manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the CDOR Screen Rate for the longest period (for which
the CDOR Screen Rate is available for Canadian Dollars) that is shorter than the
Impacted CDOR Rate Interest Period; and (b) the CDOR Screen Rate for the
shortest period (for which the CDOR Screen Rate is available for Canadian
Dollars) that exceeds the Impacted CDOR Rate Interest Period, in each case, at
such time; provided that if any CDOR Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

“CDOR Rate”  means, with respect to any Eurocurrency CDOR Rate Borrowing
denominated in Canadian Dollars for any Interest Period, the Canadian dollar
offered rate which, in turn means on any day the CDOR Screen Rate, at or about
10:15 a.m. Toronto local time on the first day of the applicable Interest Period
and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by the Administrative Agent after 10:15 a.m. Toronto
local time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest); provided that (x) if the CDOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero and (y) if the
CDOR Screen Rate is not available on the Reuters Screen CDOR Page on any
particular day for any particular Interest Period (an “Impacted CDOR Rate
Interest Period”), then the Canadian dollar offered rate component of such rate
on that day shall be calculated as the CDOR Interpolated Rate as of such time on
such day; or if such day is not a Business Day, then as so determined on the
immediately preceding Business Day.

“CDOR Screen Rate”  means, for any day and time, with respect to any
Eurocurrency CDOR Rate Borrowing denominated in Canadian Dollars and for any
applicable Interest Period,  the annual rate of interest determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“CDOR Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service Reuters Screen, or, in the event such rate does not appear on such page
or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Parent by any Person or group; (d) the occurrence of a
change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing); (e) the Parent ceases to own, directly or indirectly, and Control
100% of the ordinary voting and economic power of the Borrower;  or (f) the
Borrower ceases to own, directly or indirectly, and Control 100% of the ordinary
voting and economic power of any Borrower Subsidiary that is a Subsidiary
Guarantor.

“Change in Law”  means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority



 

7

--------------------------------------------------------------------------------

 

 



made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.15.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment”  means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name under the heading “Commitment”, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable, and giving effect to (a) any reduction in such amount
from time to time pursuant to Section 2.09, and(b) any reduction or increase in
such amount from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04; provided that at no time shall the Credit Exposure of
any Lender exceed its Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”  means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Competitor” means any entity, other than an Approved Institution, in each case
that is primarily and directly engaged in the business of providing outsourced
payroll processing, employment tax remittance, employee pay remittance, 401K
recordkeeping services, new hire reporting, employee time and attendance and
scheduling solutions, and directly related products and services.  As used
herein, “Approved Institution” means any (i) commercial bank, (ii) investment
bank, (iii) commercial finance company, (iv) any depository financial
institution and (v) Affiliate of, or investment or trust for, or owned and
operated for the primary benefit of, each of the foregoing entities described in
the foregoing clauses (i) through (iv).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring non-cash expenses or
losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation, (vii) fees, premiums, expenses and
other transaction costs payable or otherwise borne by the Borrower, the Parent
and its Subsidiaries in connection with the Transactions, (viii) any fees, costs
and expenses incurred in



 

8

--------------------------------------------------------------------------------

 

 



connection with acquisitions, issuances or offerings of Equity Interests,
recapitalizations, asset sales, dispositions, establishments of joint ventures,
strategic alliances, mergers, consolidations or amalgamations, licenses, any
incurrence, repayment, refinancing, amendment or modification of this Agreement
or any other Loan Document or any proposed or actual waiver or consent with
respect thereto, investments, option buyouts or the incurrence, repayment,
refinancing, amendment or modification of Indebtedness (including any
amortization or write-off of debt issuance or deferred financing costs, premiums
and prepayment penalties) or similar arrangements during such period (including
any costs of litigation or settlement of disputes in connection with any such
transaction), in each case whether or not consummated, (ix) restructuring
charges, accruals or reserves and business optimization expenses, including any
restructuring costs and integration costs incurred in connection with the
Transactions and any other acquisitions, start-up costs (including entry into
new market/channels and new service offerings), costs related to the
pre-opening, opening, closure, relocation, reconfiguration and/or consolidation
of facilities and costs to relocate employees, integration and transaction
costs, retention charges, severance, contract termination costs, recruiting and
signing bonuses and expenses, future lease commitments, systems design and
establishment costs, systems, facilities or equipment conversion costs, software
development costs, project startup costs, modifications to, or losses on
settlement of, pension and post-retirement employee benefit plans, expenses
attributable to the implementation of costs savings initiatives, costs
associated with tax projects/audits, expenses relating to any decommissioning or
reconfiguration of fixed assets for alternative uses and costs consisting of
professional, consulting or other fees relating to any of the foregoing,
 provided that the aggregate amount added back pursuant to this clause (ix),
together with the aggregate amounts added back pursuant to clause (x)(B) below,
shall not exceed fifteen percent (15%) of Consolidated EBITDA for the applicable
Reference Period (as calculated without giving effect to the add-back of any
item pursuant to this clause (ix) or pursuant to clause (x)(B) below), (x) the
amount of any cost savings, operating improvements, operating expense
reductions, product margin, operating synergies and acquisition cost synergies
(in each case, net of continued associated expenses, calculated on a pro forma
basis as though such items had been realized during such period and that are
reasonably identifiable and factually supportable in the good faith
determination of the Parent and the Borrower and anticipated by the Parent and
the Borrower in good faith to be realized within 18 months following such
acquisition, net of the amount of any such cost savings, operating improvements,
operating expense reductions, product margin, operating synergies or acquisition
cost synergies otherwise included, or added back, pursuant to this definition)
and resulting from actions taken and related to the Transactions, permitted
asset sales, permitted mergers or other business combinations, permitted
acquisitions, dispositions or divestitures, operating improvements, expense
reductions, restructurings, cost saving initiatives and certain other similar
initiatives and specified transactions (collectively, the “Pro Forma
Adjustments”), which are either (A) in accordance with Article 11 of Regulation
S-X or (B) if not in accordance with Article 11 of Regulation S-X, so long as
the aggregate amount of the Pro Forma Adjustments added back under this clause
(x)(B), together with the aggregate amounts added back pursuant to clause (ix)
above, do not, for the applicable Reference Period, exceed fifteen percent (15%)
of Consolidated EBITDA for such period (as calculated without giving effect to
the add-back of any item pursuant to this clause (x)(B) or pursuant to clause
(ix) above),  provided that (I) such Pro Forma Adjustments have been reasonably
detailed by the Parent and the Borrower in the applicable compliance certificate
required by Section 5.01(c) and (II) if any Pro Forma Adjustments included in
any pro forma calculations based on the anticipation that such Pro Forma
Adjustments will be achieved within such 18 month period shall at any time cease
to be reasonably anticipated by the Parent and the Borrower to be so achieved,
then on and after such time any pro forma calculations required to be made under
this Agreement shall not reflect such Pro Forma Adjustments, minus, to the
extent included in Consolidated Net Income, (1) [intentionally omitted]
(2) income tax credits and refunds (to the extent not netted from tax expense),
(3) any cash payments made during such period in respect of items described in
clauses (v) or (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred and (4) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Parent and its Subsidiaries in



 

9

--------------------------------------------------------------------------------

 

 



accordance with GAAP on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Parent or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Parent or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Parent and its Subsidiaries in excess of $100,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Parent or any of its Subsidiaries in excess of $100,000,000.

“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the Parent, the ratio of (a) Consolidated EBITDA for the Reference
Period then ending to (b) Consolidated Interest Expense paid or required to be
paid during such period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Parent and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Parent and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).  In the event that the Parent or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter of the
Parent, the ratio of (a) Consolidated Total Indebtedness as of the end of such
fiscal quarter, to (b) Consolidated EBITDA for the Reference Period then ending.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the Parent
or a Subsidiary, but any such income so excluded may be included in such period
or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Parent or any wholly-owned
Subsidiary of the Parent.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Parent and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, the sum, without duplication, of (a) the aggregate Indebtedness of the
Parent and its Subsidiaries calculated on



 

10

--------------------------------------------------------------------------------

 

 



a consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount of Indebtedness of the Parent and its Subsidiaries relating to all
letters of credit outstanding which are drawn and not reimbursed and bankers
acceptances and (c) Indebtedness of the type referred to in clauses (a) or
(b) hereof of another Person guaranteed by the Parent or any of its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Daily LIBO Rate” means, with respect to any Eurocurrency Daily LIBO Rate
Borrowing denominated in any LIBOR Quoted Currency, a fluctuating rate which can
change on each Business Day. The rate will be adjusted on each Business Day and
will be equal to the Daily LIBO Screen Rate at approximately 11:00 a.m., London
time, on the Quotation Day for such LIBOR Quoted Currency for a one-month
period; provided that if the Daily LIBO Screen Rate shall not be available at
such time for such a one-month period (an “Impacted Daily LIBO Rate One-Month
Period”) with respect to such LIBOR Quoted Currency then the Daily LIBO Rate
shall be the Daily LIBO Interpolated Rate.

“Daily LIBO Interpolated Rate”  means, at any time, with respect to any LIBOR
Quoted Currency, for any one-month period, the rate per annum (rounded to the
same number of decimal places as the Daily LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Daily LIBO Screen Rate for the longest period (for
which the Daily LIBO Screen Rate is available for the applicable LIBOR Quoted
Currency) that is shorter than the Impacted Daily LIBO Rate One-Month Period;
and (b) the Daily LIBO Screen Rate for the shortest period (for which the Daily
LIBO Screen Rate is available for the applicable LIBOR Quoted Currency) that
exceeds the Impacted Daily LIBO Rate One-Month Period, in each case, at such
time; provided that if any Daily LIBO Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.





 

11

--------------------------------------------------------------------------------

 

 



“Daily LIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Daily LIBO Rate Borrowing denominated in any LIBOR Quoted Currency,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to a one-month
period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
Daily LIBO Screen Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

 “Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans and participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of  (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Disqualified Competitor” means (a) Persons that are reasonably determined by
the Borrower to be Competitors and which are specifically identified by the
Borrower to the Administrative Agent in writing and delivered in accordance with
Section 9.01 prior to the Effective Date, (b) any other Person that is
reasonably determined by the Borrower to be a Competitor of the Borrower or its
Subsidiaries and which is specifically identified in a written supplement to the
list of “Disqualified Competitors”, which supplement shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent and
the Lenders in accordance with Section 9.01 and (c) in the case of the foregoing
clauses (a) and (b), any of such entities’ Affiliates to the extent such
Affiliates (x) are clearly identifiable as Affiliates  of such Persons based
solely on the similarity of such Affiliates’ and such Persons’ names and (y) are
not bona fide debt investment funds.  It is understood and agreed that (i) any
supplement to the list of Persons that are Disqualified Competitors contemplated
by the foregoing clause (b) shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans (but solely with respect to such Loans), (ii) the Administrative Agent
shall have no responsibility or liability to determine or monitor whether any
Lender or potential Lender is a Disqualified Competitor, (iii) the



 

12

--------------------------------------------------------------------------------

 

 



Borrower’s failure to deliver such list (or supplement thereto) in accordance
with Section 9.01 shall render such list (or supplement) not received and not
effective and (iv) “Disqualified Competitor” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Competitor” by
written notice delivered to the Administrative Agent from time to time in
accordance with Section 9.01.

“Dollar Amount”  of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange,  the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion)  and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a subsidiary of the Parent organized under the laws
of a jurisdiction located in the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature”  means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.



 

13

--------------------------------------------------------------------------------

 

 



 “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Parent, the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Parent, the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Parent, the Borrower or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal of the Parent, the Borrower or any ERISA
Affiliate from any Plan or Multiemployer Plan; or (g) the receipt by the Parent,
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent, the Borrower or any ERISA Affiliate of any
notice, concerning the imposition upon the Parent, the Borrower or any ERISA
Affiliate of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.





 

14

--------------------------------------------------------------------------------

 

 



“Eurocurrency Borrowing” means a Eurocurrency LIBO Rate Borrowing or a
Eurocurrency Daily LIBO Rate Borrowing, as the case may be.

 “Eurocurrency Daily LIBO Rate”, when used in reference to a currency means an
Agreed Currency (other than Canadian Dollars) and when used in reference to any
Loan or Borrowing, means that such Loan, or the Loans comprising such Borrowing,
bears interest at a rate determined by reference to the Adjusted Daily LIBO
Rate.

“Eurocurrency LIBO Rate”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Loan” means a Eurocurrency LIBO Rate Loan or a Eurocurrency Daily
LIBO Rate Loan, as the case may be.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Subsidiaries”  means each of (a) Paychex Securities Corporation, a New
York corporation, (b) Sure Payroll Insurance Agency, Inc., a Delaware
corporation, (c) Paychex Insurance Agency, Inc., a Delaware corporation, (d)
ePlan Advisers LLC, a Colorado limited liability company, (e) Paychex Insurance
Concepts, Inc., a New York corporation, (f) PXC Inc., a New York corporation and
(g) each Borrower Party.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect



 

15

--------------------------------------------------------------------------------

 

 



to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of March 17,
2016 among the Borrower, Parent, the Lenders (as defined therein) from time to
time party thereto and the Administrative Agent (as defined therein), as amended
by Amendment No. 1 to Credit Agreement dated as of May 2,  2017, Amendment No. 2
to Credit Agreement dated as of August 17, 2017, and Amendment No. 3 to Credit
Agreement dated as of November 21, 2018.

 “FATCA”  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate”  means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated as of the date hereof, by and between
the Borrower and PNC Bank, National Association, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower, as the context
may require.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Parent and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Additional Sublimit” means:

(a)  in the case of Loans denominated in Canadian Dollars and/or Letters of
Credit denominated in Canadian Dollars:





 

16

--------------------------------------------------------------------------------

 

 



(i) the sum of (A) the Dollar Amount of the aggregate outstanding principal
amount of all Loans denominated in Canadian Dollars plus (B) the aggregate
amount of Foreign Currency LC Exposure in respect of Foreign Currency Letters of
Credit denominated in Canadian Dollars shall not exceed $35,000,000 at any time
outstanding; provided, however, that the aggregate amount of Foreign Currency LC
Exposure in respect of Foreign Currency Letters of Credit denominated in
Canadian Dollars shall not exceed $30,000,000 at any time outstanding;

(b)    in the case of Loans denominated in euro and/or Letters of Credit
denominated in euro:

(i) the sum of (A) the Dollar Amount of the aggregate outstanding principal
amount of all Loans denominated in euro plus (B) the aggregate amount of Foreign
Currency LC Exposure in respect of Foreign Currency Letters of Credit
denominated in euro shall not exceed $35,000,000 at any time outstanding;
provided, however, that the aggregate amount of Foreign Currency LC Exposure in
respect of Foreign Currency Letters of Credit denominated in euro shall not
exceed $10,000,000 at any time outstanding;

(c)    in the case of Loans denominated in Pounds Sterling and Letters of Credit
denominated in Pounds Sterling:

(i)the sum of (A) the Dollar Amount of the aggregate outstanding principal
amount of all Loans denominated in Pounds Sterling plus (B) the aggregate amount
of Foreign Currency LC Exposure in respect of Foreign Currency Letters of Credit
denominated in Pounds Sterling shall not exceed $35,000,000 at any time
outstanding; provided, however, that the aggregate amount of Foreign Currency LC
Exposure in respect of Foreign Currency Letters of Credit denominated in Pounds
Sterling shall not exceed $30,000,000 at any time outstanding; and

(d)    in the case of Loans denominated in any other Foreign Currency and/or
Letters of Credit denominated in such other Foreign Currency:

(i)   the sum of (x) the Dollar Amount of the aggregate outstanding principal
amount of all Loans denominated in such Foreign Currency plus (y) the aggregate
amount of Foreign Currency LC Exposure in respect of Foreign Currency Letters of
Credit denominated in such Foreign Currency shall not exceed an amount at any
time outstanding as specified in a writing by the Administrative Agent to the
Borrower and which amount so specified has been agreed to by the Lenders;
provided, however, that the aggregate amount of Foreign Currency LC Exposure in
respect of Foreign Currency Letters of Credit denominated in such Foreign
Currency shall not exceed an amount at any time outstanding as specified in a
writing by the Administrative Agent to the Borrower and which amount so
specified has been agreed to by the Lenders.

﻿

“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.



 

17

--------------------------------------------------------------------------------

 

 



“Foreign Currency Letter of Credit Sublimit” means, with respect to the Foreign
Currency LC Exposure of Letters of Credit denominated in the same Foreign
Currency, the amount in respect thereof specified in the respective proviso in
clause  (a)(i), (b)(i), (c)(i)  or (d)(i)  of the definition of Foreign Currency
Additional Sublimit.

“Foreign Currency Sublimit” means $70,000,000.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted CDOR Rate Interest Period” has the meaning assigned to such term in
the definition of “CDOR Rate”.

 “Impacted Daily LIBO Rate One-Month Period” has the meaning assigned to such
term in the definition of “Daily LIBO Rate”.

“Impacted Interest Period”  means an Impacted LIBO Rate Interest Period,
Impacted Daily LIBO Rate One-Month Period, any Impacted CDOR Rate Interest
Period, as applicable.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.



 

18

--------------------------------------------------------------------------------

 

 



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurocurrency LIBO Rate Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency LIBO Rate Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Eurocurrency
Daily LIBO Rate Loan, the last day of each calendar month and on the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency LIBO Rate Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is seven days or one,
two, three or six months thereafter (or such other period as is requested by the
Borrower and approved by each of the Lenders), as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and



 

19

--------------------------------------------------------------------------------

 

 



(ii) any Interest Period pertaining to a Eurocurrency LIBO Rate Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means the CDOR Interpolated Rate, the LIBO Interpolated
Rate,  and the Daily LIBO Interpolated Rate, as applicable.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank”  means each of PNC Bank, National Association and each other
Lender designated by the Borrower as an “Issuing Bank” hereunder that has agreed
to such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i).  Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.    Each reference herein to the “Issuing Bank” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant Issuing Bank with respect thereto, and, further, references herein to
“the Issuing Bank” shall be deemed to refer to each of the Issuing Banks or the
relevant Issuing Bank, as the context requires.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.    For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the applicable time) or
Rule 3.13 or Rule 3.14 of the International Standby Practices, International
Chamber of Commerce Publication No. 590 (or such later version thereof as may be
in effect at the applicable time) or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
otherwise, other than any such





 

20

--------------------------------------------------------------------------------

 

 



Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise.  Unless the context otherwise requires, the term “Lenders”
includes the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means $50,000,000.

“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

“LIBO Interpolated Rate”  means, at any time, with respect to any LIBOR Quoted
Currency, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable LIBOR Quoted Currency) that
is shorter than the Impacted LIBO Rate Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
the applicable LIBOR Quoted Currency) that exceeds the Impacted LIBO Rate
Interest Period, in each case, at such time; provided that if any LIBO
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“LIBO Rate”  means, with respect to any Eurocurrency LIBO Rate Borrowing
denominated in any LIBOR Quoted Currency and for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, on the Quotation Day for
such LIBOR Quoted Currency;  provided that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted LIBO Rate Interest
Period”) with respect to such LIBOR Quoted Currency then the LIBO Rate shall be
the LIBO Interpolated Rate.

“LIBO Screen Rate” means, for any day and time,  with respect to any
Eurocurrency LIBO Rate Borrowing denominated in any LIBOR Quoted Currency and
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. 

“LIBOR Quoted Currency” means (i) Dollars, (ii) euro and (iii) Pounds Sterling.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in



 

21

--------------------------------------------------------------------------------

 

 



the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan Documents” means this Agreement (including schedules and exhibits hereto),
any promissory notes issued pursuant to Section 2.10(e), any Letter of Credit
applications, any Letter of Credit Agreement,  the Subsidiary Guaranty, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby, and including, except for purposes of
Section 9.02(b), the Fee Letter  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Parent, the Borrower and each Subsidiary
Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Parent, the
Borrower and their subsidiaries taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or (c) the
validity or enforceability of this Agreement or any and all other Loan Documents
or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Material Domestic Subsidiary” means each Domestic Subsidiary of the Parent
(i) which, as of the most recent fiscal quarter of the Parent, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than five percent (5%) of Consolidated
EBITDA for such period or (ii) which contributed greater than five percent (5%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any such
period



 

22

--------------------------------------------------------------------------------

 

 



or ten percent (10%) of Consolidated Total Assets as of the end of any such
fiscal quarter, the Parent (or, in the event the Parent has failed to do so
within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means February 6,  2023;  provided,  however, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided,  further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Parent
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to





 

23

--------------------------------------------------------------------------------

 

 



support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

“OFAC”  means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate”  means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate”  means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means Paychex, Inc., a Delaware corporation.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act of 2001.

“Paychex Holdings” means Paychex Holdings, LLC, a Delaware limited liability
company.

“PONY” means Paychex of New York LLC, a Delaware limited liability company. 



 

24

--------------------------------------------------------------------------------

 

 



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than ninety (90) days or are being contested in compliance with
Section 5.04;

(c) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations (including to support letters of credit or
bank guarantees);

(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, appeal and replevin bonds, performance bonds, indemnity bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under Section 7.01(k);  provided,  however, that,
in the case of the Borrower Parties only, solely for purposes of this clause
(e), notwithstanding the Dollar amount stated in such Section 7.01(k), such
Dollar amount shall be deemed to be $7,500,000;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Parent or
any Subsidiary;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, license or sublicense entered into by the Parent or any Subsidiary as
a part of its business and covering only the assets so leased; and

(h)  performance and return-of-money bonds, or in connection with the payment of
the exercise price or withholding taxes in respect of the exercise, payment or
vesting of stock appreciation rights, stock options, restricted stock,
restricted stock units, performance share units or other stock-based awards, and
other similar obligations;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Financing Documents” means, collectively, the following:

(a)  (i) the 2019 Credit Agreement, dated as of July 31, 2019, among PONY, as
borrower, the Parent, the lenders party thereto from time to time, JPMorgan
Chase Bank, N.A., as administrative agent, PNC Bank, National Association, as
syndication agent, and Bank of America, N.A. and Wells Fargo



 

25

--------------------------------------------------------------------------------

 

 



Bank, National Association,, as co-documentation agents, and (ii) the other
related loan documents now or hereafter executed and delivered by PONY, Parent,
any other Subsidiary of Parent, and/or any subsidiary of PONY in connection with
the foregoing in clause (a)(i), in each case with respect to clauses (a)(i) and
(a)(ii) above, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time; and

(b)  (i) the 2017 Credit Agreement, dated as of August 17, 2017, among PONY, as
borrower, the Parent, the lenders party thereto from time to time, JPMorgan
Chase Bank, N.A., as administrative agent, Bank of America, N.A., as syndication
agent, and PNC Bank, National Association and Wells Fargo Bank, National
Association, as co-documentation agents, and (ii) the other related loan
documents now or hereafter executed and delivered by PONY, Parent, any other
Subsidiary of Parent, and/or any subsidiary of PONY in connection with the
foregoing in clause (b)(i), in each case with respect to clauses (b)(i) and
(b)(ii) above, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“Permitted Note Purchase and Guarantee Documents” means (i) the Note Purchase
and Guarantee Agreement, dated as of January 9, 2019, among PONY, Parent and
various purchasers who are parties thereto, pursuant to which, PONY issued
certain Series A Notes due March 13, 2026 in the aggregate principal amount of
$400,000,000 and certain  Series B Notes due March 13, 2029 in the aggregate
principal amount of $400,000,000 and (ii) the other related financing documents
now or hereafter executed and delivered by PONY, Parent, any other Subsidiary of
Parent, and/or any subsidiary of PONY in connection with the foregoing in clause
(i), in each case with respect to clauses (i) and (ii) above, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent, the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC Bank, National Association as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

 “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



 

26

--------------------------------------------------------------------------------

 

 



“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Quotation Day”  means, (a) with respect to any Eurocurrency LIBO Rate Borrowing
denominated in a LIBOR Quoted Currency for any Interest Period, (i) if the
currency is Pounds Sterling, the first day of such Interest Period, (ii) if the
currency is euro, the day that is two (2) TARGET2 Days before the first day of
such Interest Period, and (iii) for any other currency, two (2) Business Days
prior to the commencement of such Interest Period (unless, in each case, market
practice differs in the relevant market where the LIBO Rate for such currency is
to be determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)); and (b) with respect to any Eurocurrency Daily
LIBO Rate Borrowing, the Business Day in question.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period (or
in the case of Eurocurrency Daily LIBO Rate Borrowings, applicable one-month
period) as the rate at which the relevant Reference Bank could borrow funds in
the London (or other applicable) interbank market in the relevant currency and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period.

“Reference Banks”  means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” means Regulation S-X under the Securities Exchange Act of 1934,
as amended.

“Regulation T” means Regulation T of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.





 

27

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders”  means, subject to Section 2.22, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.02 or the
Commitments terminating or expiring, Lenders having Credit Exposures and
Unfunded Commitments representing more than 50% of the sum of the Total Credit
Exposure and Unfunded Commitments at such time, provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Section 7.02,
the Unfunded Commitment of each Lender shall be deemed to be zero; and (b) for
all purposes after the Loans become due and payable pursuant to Section 7.02 or
the Commitments expire or terminate, Lenders having Credit Exposures
representing more than 50% of the sum of the Total Credit Exposure at such time;
 provided that, in the case of clauses (a) and (b) above, for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent of or under this Agreement or any other Loan Document, any Lender
that is the Borrower or an Affiliate of the Borrower shall be disregarded.

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person”  means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions”  means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate” means the CDOR Screen Rate and the LIBO Screen Rate.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.





 

28

--------------------------------------------------------------------------------

 

 



“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to
Regulation D.  Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including
Regulation D.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent.

“Subsidiary Guarantor” means, collectively, (a) each Material Domestic
Subsidiary (other than the Excluded Subsidiaries) that is a party to the
Subsidiary Guaranty and  (b) each Borrower Subsidiary that is a party to the
Subsidiary Guaranty.    The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

“Supported QFC” has the meaning assigned to it in Section 9.18.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on





 

29

--------------------------------------------------------------------------------

 

 



account of services provided by current or former directors, officers, employees
or consultants of the Parent or the Subsidiaries shall be a Swap Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure”  means, at any time, the sum of (a) the outstanding
principal amount of the Loans at such time and (b) the total LC Exposure at such
time.

“Trade Date” has the meaning assigned to such term in Section 9.04(e)(i).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.

“Unfunded Commitment”  means, with respect to each Lender, the Commitment of
such Lender less its Credit Exposure.

“United States” or “U.S.” mean the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.





 

30

--------------------------------------------------------------------------------

 

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any law,
statute, rule or regulation shall, unless otherwise specified, be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness under Accounting
Standards Codification 470-20 or 2015-03 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.    





 

31

--------------------------------------------------------------------------------

 

 



(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition,  or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05.  Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

SECTION 1.06.  Interest Rates; LIBOR Notification.  The interest rate on
Eurocurrency Loans denominated in LIBOR Quoted Currencies is determined by
reference to the LIBO Rate or Daily LIBO Rate, as applicable, for the applicable
LIBOR Quoted Currency, which is derived from the London interbank offered
rate.  The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans.  In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate.  In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides a
mechanism for determining an alternative rate of interest.  The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based.  However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration,



 

32

--------------------------------------------------------------------------------

 

 



submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or “Daily LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or the Daily LIBO Rate, as the case may be, or have the same volume or liquidity
as did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.07.  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person; and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

Article II
The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in, subject to Sections
2.04 and 2.11(b), (a) the Dollar Amount of such Lender’s Credit Exposure
exceeding such Lender’s Commitment, (b) the Dollar Amount of the Total Credit
Exposure exceeding the Aggregate Commitment, (c) the Dollar Amount of the total
outstanding Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit, or (d) the Dollar Amount of
the total outstanding Loans and LC Exposure, in each case denominated in the
same Foreign Currency, exceeding the applicable Foreign Currency Additional
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. 

(b)  Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans, Eurocurrency LIBO Rate Loans or Eurocurrency Daily LIBO Rate Loans as the
Borrower may request in accordance herewith; provided (i) that each ABR Loan
shall only be made in Dollars and (ii) that no Eurocurrency Daily LIBO Rate
Loans shall be made in Canadian Dollars.  Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)  At the commencement of each Interest Period for any Eurocurrency LIBO Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). 



 

33

--------------------------------------------------------------------------------

 

 

At the time of each Eurocurrency Daily LIBO Rate Borrowing, such Borrowing shall
be in an aggregate amount that is an integral multiple of $500,000 (or, if such
Borrowing is denominated in a Foreign Currency, 500,000 units of such currency)
and not less than $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency).  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurocurrency LIBO Rate Borrowings outstanding.

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower) in the case of a
Eurocurrency LIBO Rate Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency LIBO Rate Borrowing denominated
in Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency LIBO Rate Borrowing denominated in a Foreign Currency), in each
case before the date of the proposed Borrowing or (b) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower) in the case of a
Eurocurrency Daily LIBO Rate Borrowing or an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02: 

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency LIBO Rate
Borrowing or a Eurocurrency Daily LIBO Rate Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency to be
applicable to such Borrowing;

(v) in the case of a Eurocurrency LIBO Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency LIBO Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in



 

34

--------------------------------------------------------------------------------

 

 

accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.    

SECTION 2.04.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

(a) any Loan denominated in a Foreign Currency, on each of the following: (i)
the date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

(b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05.  [Intentionally Omitted]. 

SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit denominated in Agreed Currencies as the applicant thereof for
the support of its or its Affiliates’ obligations, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period, and such Issuing Bank
may, in its sole discretion, agree to issue such Letters of Credit.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Agreement, the terms and
conditions of this Agreement shall control.  Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue any
Letter of Credit if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank shall prohibit, or require that such Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it or (ii) the issuance of such Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally.

(b)  Notice of Issuance, Amendment, Extension; Certain Conditions.  To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended or extended, and specifying
the date of issuance, amendment or extension (which shall be a Business Day),



 

35

--------------------------------------------------------------------------------

 

 



the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend or extend such
Letter of Credit.  In addition, as a condition to any such Letter of Credit
issuance, the Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by the Issuing
Bank and using the Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”).  A Letter of Credit shall be issued, amended or extended only if
(and upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension subject to Sections 2.04 and 2.11(b), (i) the
Dollar Amount of the LC Exposure shall not exceed the Letter of Credit Sublimit,
 (ii) the sum of (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by any Issuing Bank at such time plus (y) the aggregate amount of
all LC Disbursements made by such Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrower at such time, shall not exceed such Issuing
Bank’s Letter of Credit Commitment, (iii) the Dollar Amount of the Total Credit
Exposure shall not exceed the Aggregate Commitment, (iv) the Dollar Amount of
each Lender’s Credit Exposure shall not exceed such Lender’s Commitment, (v) the
Dollar Amount of the total outstanding Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit, (vi) the Dollar Amount of the total outstanding Loans and LC Exposure,
in each case denominated in the same Foreign Currency, shall not exceed the
applicable Foreign Currency Additional Sublimit, and (v) the Dollar amount of
the total LC Exposure denominated in the same Foreign Currency shall not exceed
the applicable Foreign Currency Letter of Credit Sublimit The Borrower may, at
any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in the immediately
preceding clauses (i) through (v) shall not be satisfied.

(c)  Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, one year after such extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason, including after the Maturity Date. Each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments.

(e)  Reimbursement.  If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the



 

36

--------------------------------------------------------------------------------

 

 



Administrative Agent in Dollars the Dollar Amount equal to such LC Disbursement,
calculated as of the date such Issuing Bank made such LC Disbursement (or if
such Issuing Bank shall so elect in its sole discretion by notice to the
Borrower, in such other Agreed Currency which was paid by such Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 12:00 noon, Local Time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Local Time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that, if such LC Disbursement is not less
than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Borrowing or Eurocurrency Borrowing in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Borrowing in
such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Eurocurrency
Borrowing. as applicable.  If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other than the funding of Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.  If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof calculated
on the date such LC Disbursement is made.

(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter



 

37

--------------------------------------------------------------------------------

 

 



of Credit or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the relevant Issuing Bank; provided
that the foregoing shall not be construed to excuse the relevant Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of such Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)  Disbursement Procedures.  The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable law or the specific terms of the Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit.  Each Issuing Bank
shall after such examination promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy or electronic mail) of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)  Interim Interest.  If any Issuing Bank shall make any LC Disbursement for
any Letter of Credit issued by it, then, unless the Borrower shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the
reimbursement is due and payable, at the rate per annum then applicable to ABR
Loans (or in the case such LC Disbursement is denominated in a Foreign Currency,
at the Overnight Foreign Currency Rate for such Agreed Currency plus the then
effective Applicable Rate with respect to Eurocurrency Loans) and such interest
shall be due and payable on the date when such reimbursement is payable;
 provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank for such LC Disbursement shall be for the account of such
Lender to the extent of such payment.

(i)  Replacement and Resignation of Issuing Bank.  (A) Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter



 

38

--------------------------------------------------------------------------------

 

 



and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit or extend or otherwise amend any existing Letter of
Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower, the Parent and the
Lenders, in which case, the resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(A) above.

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 7.01(h) or 7.01(i).  For the purposes of this paragraph, the Dollar
Amount of the Foreign Currency LC Exposure shall be calculated on the date
notice demanding cash collateralization is delivered to the Borrower.  The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b).  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the relevant Issuing Bank for LC Disbursements for which it
has not been reimbursed, together with related fees, costs and customary
processing charges, and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure  representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

(k)  LC Exposure Determination.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the amount of such
Letter of Credit available to be drawn at such time; provided that with respect
to any Letter of Credit that, by its terms or the terms of any Letter of Credit
Agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of





 

39

--------------------------------------------------------------------------------

 

 



Credit after giving effect to all such increases, whether or not such maximum
amount is available to be drawn at such time.

(l)  Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
relevant Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(m)  Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount and currency of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), (ii) on
each Business Day on which such Issuing Bank pays any amount in respect of one
or more drawings under Letters of Credit, the date of such payment(s) and the
amount and currency of such payment(s), (iii) on any Business Day on which the
Borrower fails to reimburse any amount required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount and currency of such
payment in respect of Letters of Credit and (iv) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

SECTION 2.07.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency.. 
Except in respect of the provisions of this Agreement covering the reimbursement
of Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to (x) an account of the Borrower maintained
with the Administrative Agent in New York City or Pittsburgh and designated by
the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in Dollars and (y) an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Borrowing Request,
in the case of Loans denominated in a Foreign Currency; provided that Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance



 

40

--------------------------------------------------------------------------------

 

 



upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency LIBO Rate Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency LIBO Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by irrevocable written notice via an
Interest Election Request signed by the Borrower) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency LIBO Rate Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

(c)  Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii), (iv) and (v) below
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurocurrency
LIBO Rate Borrowing or a Eurocurrency Daily LIBO Rate Borrowing;

(iv) if the resulting Borrowing is a Eurocurrency LIBO Rate Borrowing, the
Agreed Currency to be applicable thereto; and

(v) if the resulting Borrowing is a Eurocurrency LIBO Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period”.





 

41

--------------------------------------------------------------------------------

 

 

If any such Interest Election Request requests a Eurocurrency LIBO Rate
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency LIBO Rate
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency LIBO Rate Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing (x) in the case of each Eurocurrency LIBO Rate
Borrowing, at the end of the Interest Period applicable thereto and (y) in the
case of each Eurocurrency Daily LIBO Rate Borrowing, immediately, (iii) unless
repaid, each Eurocurrency LIBO Rate Borrowing denominated in a Foreign Currency
shall automatically be continued as a Eurocurrency LIBO Rate Borrowing with an
Interest Period of one month and (iv) unless repaid, each Eurocurrency Daily
LIBO Rate Borrowing denominated in a Foreign Currency shall automatically be
continued as a Eurocurrency Daily LIBO Rate Borrowing Borrowing.

SECTION 2.09.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (A) any Lender’s Credit Exposure would exceed its Commitment or
(B) the Dollar Amount of the Total Credit Exposure would exceed the Aggregate
Commitment.

(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.





 

42

--------------------------------------------------------------------------------

 

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Maturity
Date in the currency of such Loan. 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Agreed Currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit I.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11.  Prepayment of Loans. 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent by written notice of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) any break funding payments required by Section 2.16.





 

43

--------------------------------------------------------------------------------

 

 



(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Credit
Exposure (calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) exceeds the Aggregate Commitment or (B) the aggregate principal
Dollar Amount of the Total Credit Exposure denominated in Foreign Currencies
(the “Foreign Currency Exposure”) (so calculated), as of the most recent
Computation Date with respect to each such Credit Event, exceeds the Foreign
Currency Sublimit or (C) the aggregate principal Dollar Amount of the Total
Credit Exposure denominated in the same Foreign Currency (so calculated), as of
the most recent Computation Date with respect to each such Credit Event, exceeds
the Foreign Currency Additional Sublimit in respect of such Foreign Currency or
(ii) solely as a result of fluctuations in currency exchange rates, (A) the
aggregate principal Dollar Amount of the Total Credit Exposure (so calculated)
exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency Exposure,
as of the most recent Computation Date with respect to each such Credit Event,
exceeds 105% of the Foreign Currency Sublimit or (C) the aggregate principal
Dollar Amount of the Total Credit Exposure denominated in the same Foreign
Currency (so calculated), as of the most recent Computation Date with respect to
each such Credit Event, exceeds 105% the Foreign Currency Additional Sublimit in
respect of such Foreign Currency, the Borrower shall in each case immediately
repay Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of the
Total Credit Exposure (so calculated) to be less than or equal to the Aggregate
Commitment and (y) the Foreign Currency Exposure to be less than or equal to the
Foreign Currency Sublimit and (z) the aggregate principal Dollar Amount of the
Total Credit Exposure denominated in the same Foreign Currency (so calculated)
to be less than or equal to the Foreign Currency Additional Sublimit in respect
of such Foreign Currency, as applicable.

SECTION 2.12.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily Available Commitment during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Credit Exposure
after its Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Credit Exposure from and including
the date on which its Commitment terminates to but excluding the date on which
such Lender ceases to have any Credit Exposure.  Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in each
outstanding Letter of Credit, which shall accrue on the daily maximum amount
then available to be drawn under such Letter of Credit at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans,
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
for its own account a fronting fee with respect to each Letter of Credit issued
by such Issuing Bank, which shall accrue at the rate of 0.125% per annum on the
daily maximum amount then available to be drawn under such Letter of Credit,
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure with respect to Letters of Credit issued by such
Issuing Bank, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit and other processing
fees, and other standard costs and charges, of such Issuing bank relating the
Letters of Credit as



 

44

--------------------------------------------------------------------------------

 

 



from time to time in effect.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  Participation
fees and fronting fees in respect of Letters of Credit denominated in Dollars
shall be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in Dollars in
the Dollar Amount thereof.

(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent. The Borrower agrees to pay to
PNC Bank, National Association, on the Effective Date the fee payable in the
amount as set forth in the Fee Letter.

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b)  (i) The Loans comprising each Eurocurrency LIBO Rate Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate. (ii) The Loans comprising each Eurocurrency
Daily LIBO Rate Borrowing shall bear interest at the Adjusted Daily LIBO Rate
for such Borrowing plus the Applicable Rate.

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) (A) computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) computed by reference to the CDOR Rate, in each case shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in



 

45

--------------------------------------------------------------------------------

 

 



Pounds Sterling shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

(f) Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

SECTION 2.14.  Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Eurocurrency Daily LIBO Rate
Borrowing or for any Interest Period for a Eurocurrency Borrowing, as the case
may be, the applicable Screen Rate shall not be available for such Eurocurrency
Daily LIBO Rate Borrowing or such Interest Period and/or for the applicable
currency with respect to such Eurocurrency Borrowing for any reason, and the
Administrative Agent shall reasonably determine that it is not possible to
determine the applicable Interpolated Rate (which conclusion shall be conclusive
and binding absent manifest error), then the Reference Bank Rate shall be the
Daily LIBO Rate for such Eurocurrency Daily LIBO Rate Borrowing or the LIBO Rate
(or the CDOR Rate, as applicable) for such Interest Period for such Eurocurrency
LIBO Rate Borrowing; provided that if the Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided,  further, however, that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the Daily LIBO
Rate for such Eurocurrency Daily LIBO Rate Borrowing or the LIBO Rate (or the
CDOR Rate, as applicable) for such Interest Period for such Eurocurrency LIBO
Rate Borrowing, as the case may be, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
Daily LIBO Rate for such Eurocurrency Daily LIBO Rate Borrowing or the LIBO Rate
for such Interest Period for such Eurocurrency LIBO Rate Borrowing, as the case
may be,  shall be equal to the rate determined by the Administrative Agent in
its reasonable discretion after consultation with the Borrower and consented to
in writing by the Required Lenders (any such rate, the “Alternative Rate”);
provided,  however, that (i) until such time as the applicable Alternative Rate
shall be determined for the applicable Foreign Currency and so consented to by
the Required Lenders, Borrowings shall not be available in such Foreign Currency
and (ii) if the Alternative Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  It is hereby understood and
agreed that, notwithstanding anything to the contrary set forth in this Section
2.14(a), if at any time the conditions set forth in Section 2.14(c)(i) or (ii)
are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency LIBO
Rate Borrowing or at any time in the case of a Eurocurrency Daily LIBO Rate
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Adjusted Daily LIBO Rate,the
LIBO Rate, the Daily LIBO Rate or the CDOR Rate, as applicable (including
because the applicable Screen Rate is not available or published on a current
basis), for (x) in the case of a Eurocurrency LIBO Rate Borrowing,  the
applicable currency and such Interest Period and (y) in the case of a
Eurocurrency Daily LIBO Rate Borrowing, the applicable currency and the
applicable one-month period; or





 

46

--------------------------------------------------------------------------------

 

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the Adjusted Daily LIBO Rate, the LIBO Rate, the Daily LIBO
Rate or the CDOR Rate, as applicable, for (x) in the case of a Eurocurrency LIBO
Rate Borrowing, the applicable currency and such Interest Period and (y) in the
case of a Eurocurrency Daily LIBO Rate Borrowing, the applicable currency and
the applicable one-month period, will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for (x) in the case of a Eurocurrency LIBO Rate Borrowing, the applicable
currency and such Interest Period and (y) in the case of a Eurocurrency Daily
LIBO Rate Borrowing, the applicable currency and the applicable one-month
period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then (x) in the case of a Eurocurrency LIBO Rate Borrowing, the LIBO
Rate (or the CDOR Rate, as applicable) for such Eurocurrency Borrowing and (y)
in the case of a Eurocurrency Daily LIBO Rate Borrowing, the Daily LIBO Rate for
such Eurocurrency Borrowing in either case shall be the applicable Alternative
Rate; provided that if the circumstances giving rise to such notice affect only
one Type of Borrowings, then the other Type of Borrowings shall be permitted.

(c)Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of the applicable Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the applicable Screen
Rate), (x) the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such applicable Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such applicable Screen
Rate), (y) the supervisor for the administrator of the applicable Screen Rate
has made a public statement identifying a specific date after which such
applicable Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the applicable Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such applicable
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate (or the CDOR Rate, as applicable)
and the Daily LIBO Rate  that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable, including, without limitation, the
modification or replacement of clause (c) set forth in the definition of
“Alternate Base Rate” (but for the avoidance of doubt, such related changes
shall not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written



 

47

--------------------------------------------------------------------------------

 

 



notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.14(c) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.14(c), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period and the Daily LIBO Screen Rate
for the applicable currency and the applicable one-month period in each case is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted Daily LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.





 

48

--------------------------------------------------------------------------------

 

 

(c) A  certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency LIBO Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency LIBO Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency LIBO Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19 or 9.02(d), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17.  Taxes.  (a) Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.





 

49

--------------------------------------------------------------------------------

 

 

(b)  Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of,  any
Other Taxes.

(c)  Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.





 

50

--------------------------------------------------------------------------------

 

 



(i) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

﻿

(2)  an executed copy of IRS Form W-8ECI;

﻿

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

﻿

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

﻿

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by



 

51

--------------------------------------------------------------------------------

 

 



applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)  Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)  Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.





 

52

--------------------------------------------------------------------------------

 

 

SECTION 2.18.  Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Setoffs.

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without setoff, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 300 Fifth Avenue, Pittsburgh,
Pennsylvania 15222 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to any Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations. 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 and (ii) the Administrative Agent to



 

53

--------------------------------------------------------------------------------

 

 

charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or relevant Issuing Bank pursuant to the terms of this Agreement or any
other Loan Document (including any date that is fixed for prepayment by notice
from the Borrower to the Administrative Agent pursuant to Section 2.11(b)),
notice from the Borrower that the Borrower will not make such payment or
prepayment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the relevant Issuing Bank, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the relevant Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a) If (i) any
Lender requests compensation under Section 2.15, or (ii) the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.





 

54

--------------------------------------------------------------------------------

 

 

(b)  If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.    Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

SECTION 2.20.  [Intentionally Omitted]. 

SECTION 2.21.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under



 

55

--------------------------------------------------------------------------------

 

 

Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.22.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder; third, to cash collateralize the LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement or under any
other Loan Document; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure are held by the Lenders
pro rata in accordance with the Commitments without giving effect to clause (d)
below.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto;

(c) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided,  further, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall not, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof;





 

56

--------------------------------------------------------------------------------

 

 

(d) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Credit
Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (cash collateralize for the benefit of each
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the relevant Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(d), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.22(d)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii)  any
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless the relevant Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, satisfactory to such Issuing
Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as





 

57

--------------------------------------------------------------------------------

 

 



the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

Article III
Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers; Subsidiaries.  Each of the Loan Parties is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. 
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Domestic Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Parent and the other Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by law), a description of each class issued and outstanding.  All of the
outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 hereto
as owned by the Parent or another Subsidiary are owned, beneficially and of
record, by the Parent or any Subsidiary free and clear of all Liens, other than
Liens permitted by Section 6.02.  Except as may have been issued or may be
issued from time to time under that certain Paychex, Inc. 2002 Stock Incentive
Plan (as amended and restated), there are no outstanding commitments or other
obligations of the Parent or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Parent or any Subsidiary.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) the consents,
approvals, registrations, filings or actions which have been obtained or made
and are in full force and effect, (B) the filing of this Agreement and other
Loan Documents (other than fee letters) with the SEC and (C) those other
consents, approvals, registrations, filings or actions, the failure of which to
obtain or make could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate (i) any applicable law, regulation or order of any
Governmental Authority, or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than Liens permitted by
Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to



 

58

--------------------------------------------------------------------------------

 

 

the extent that such violation or default could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The Parent
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended [May 31, 2019] reported on by Pricewaterhouse Coopers LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b)  Since May 31, 2019, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Parent, the Borrower and their subsidiaries, taken as a whole.

SECTION 3.05.  Properties.  (a) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to have such title or interest could not reasonably be expected to result in a
Material Adverse Effect.

(b)  Each of the Parent and its Subsidiaries owns, or is licensed or possesses
the right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and, to the knowledge of the
Borrower, the use thereof by the Parent and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06.  Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Loan Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability or (iii) has received notice of any claim with respect to any
Environmental Liability.

(c)  There are no strikes or lockouts against any Loan Party pending or, to
their knowledge, threatened.  The hours worked by and payments made to employees
of the Parent and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters, except for any such violations that could not
reasonably be expected to result in a Material Adverse Effect.  All material
payments due from the Parent or any of its Subsidiaries, or for which any claim
may be made against the Parent or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Parent or such Subsidiary.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Parent or any of its Subsidiaries is bound.





 

59

--------------------------------------------------------------------------------

 

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.  Investment Company Status.  Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes.  Each of the Parent and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.  Disclosure.  None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Parent’s SEC filings at such time, contains as of the date of such statement
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, each of the Parent and the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
management of the Parent and the Borrower to be reasonable at the time.  As of
the Effective Date, to the best knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

SECTION 3.12.  Federal Reserve; Margin Regulations.  No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Parent and its Subsidiaries on a
consolidated basis) will be Margin Stock.

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Parent or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14.  No Default.  No Default or Event of Default has occurred and is
continuing.





 

60

--------------------------------------------------------------------------------

 

 

SECTION 3.15.  Anti-Corruption Laws and Sanctions.  Each of the Parent and the
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Parent, its Subsidiaries and, to the
knowledge of the Parent, their respective officers, directors, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Parent, any Subsidiary,  or, to the
knowledge of the Parent or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Parent, any agent of the
Parent or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.16.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

Article IV
Conditions

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Nixon Peabody LLP, counsel for the Loan Parties, substantially in the
form of Exhibit B, and covering such other matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.





 

61

--------------------------------------------------------------------------------

 

 

(e) The Administrative Agent shall have received evidence satisfactory to it
that the credit facility evidenced by the Existing Credit Agreement shall have
been terminated and cancelled and all Indebtedness thereunder shall have been
fully repaid (except to the extent being so repaid with the initial Loans).

(f) (i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (f) shall be deemed to be satisfied).

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including (i) the fee required to
be paid by the Borrower under the terms of the Fee Letter and (ii) to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Parent and the Borrower set forth
in this Agreement shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment or extension of such Letter of
Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

Article V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each of the Parent and the Borrower covenants and agrees with the Lenders that:





 

62

--------------------------------------------------------------------------------

 

 

SECTION 5.01.  Financial Statements and Other Information.  The Parent or the
Borrower, as applicable, will furnish to the Administrative Agent and each
Lender:

(a) within ninety (90) days after the end of each fiscal year of the Parent (or,
if earlier, by the date that the Annual Report on Form 10-K of the Parent for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Pricewaterhouse Coopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent (or, if earlier, by the date that the
Quarterly Report on Form 10‑Q of the Parent for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent or the Borrower,
as applicable, (i) certifying as to whether a Default has occurred and is
continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by a Loan Party
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent to its shareholders generally, as the case may be; and

(e) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the Parent
or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable





 

63

--------------------------------------------------------------------------------

 

 



“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Parent or the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Parent or the Borrower, as applicable, shall be
required to provide the compliance certificates required by clause (c) of this
Section 5.01 to the Administrative Agent by paper copy, telecopy or e-mailed
.pdf.

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business.  The Parent  and Borrower will,
and will cause each Subsidiary Guarantor to, do or cause to be done all things
necessary to (a) preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and (b) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except, in the case of the proceeding clauses (a)(ii) and (b), to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.  Payment of Obligations.  The Parent will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.





 

64

--------------------------------------------------------------------------------

 

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Parent will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, except if the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06.  Books and Records; Inspection Rights.  The Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Parent will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, and (so long as no Event of
Default is continuing) not more than two (2) times in any twelve (12) month
period, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times as
reasonably requested, provided, any such representative shall be subject to the
confidentiality obligations set forth in Section 9.12.  The Administrative Agent
and the Lenders shall give the Parent the opportunity to participate in any
discussions with the Parent’s independent accountants.  The Parent acknowledges
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain reports pertaining to the Parent
and its Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders, provided, that any such reports shall be deemed to be “Information”
and subject to Section 9.12 hereof.

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  The
Parent will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.    Each of the Parent and the Borrower will maintain
in effect and enforce policies and procedures reasonably designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with  Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Parent and its Subsidiaries, including the Borrower, in the ordinary course of
business.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board, including Regulations T, U and X.    The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person to comply with Sanctions, or (iii) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

SECTION 5.09.  Subsidiary Guaranty. 

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary of the Parent or any Subsidiary of the Parent qualifies
independently as, or is designated by the Parent or the Administrative



 

65

--------------------------------------------------------------------------------

 

 



Agent as, a Subsidiary Guarantor pursuant to the definition of “Material
Domestic Subsidiary”, the Parent shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary of the
Parent which also qualifies as a Material Domestic Subsidiary (but excluding
Excluded Subsidiaries) to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty (in the form contemplated thereby) pursuant to which such
Subsidiary of the Parent agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(b) Notwithstanding anything contained in Section 5.09(a) to the contrary and
without limiting Section 5.09(a), after any Person becomes a direct or indirect
subsidiary of the Borrower, the Parent shall promptly provide the Administrative
Agent with written notice thereof and shall cause each such subsidiary of the
Borrower to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty (in the form contemplated thereby) pursuant to which such subsidiary of
the Borrower agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) If and for so long as any of the Permitted Financing Documents are in full
force and effect and any Subsidiary of the Parent is or becomes a guarantor of
the indebtedness of the borrower thereunder or otherwise a “Subsidiary
Guarantor” (as defined in the applicable Permitted Financing Document), then the
Parent shall promptly provide the Administrative Agent with written notice
thereof and shall cause such Subsidiary to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty (in the form contemplated thereby) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

SECTION 5.10.  Primary Operating Accounts.  The Borrower shall use commercially
reasonable efforts to establish, and once so established, at all times
thereafter maintain, all of its and the Borrower Subsidiaries’ respective
Banking Services and primary depository accounts with PNC Bank, National
Association but only to the extent and for so long as the Banking Services
provided by PNC Bank, National Association adequately meet the business and
operational requirements of the Borrower and the Borrower Subsidiaries.

Article VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, each of the
Parent and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.  Indebtedness.  The Parent will not, and will not permit any
Subsidiary, including the Borrower, to, create, incur, assume or permit to exist
any Indebtedness, except:

(a) the Obligations;





 

66

--------------------------------------------------------------------------------

 

 

(b) (i) with respect to the Parent and its Subsidiaries (other than the Borrower
Parties), Indebtedness of the Parent and such Subsidiaries existing on the date
hereof and, to the extent any such Indebtedness is in excess of $5,000,000, set
forth in Part A of Schedule 6.01 and extensions, renewals and replacements of
any such Indebtedness with Indebtedness of a similar type that does not increase
the outstanding principal amount thereof and (ii) with respect to the Borrower
Parties, Indebtedness of the Borrower Parties  existing on the date hereof in
excess of $1,000,000 and set forth in Part B of Schedule 6.01 and extensions,
renewals and replacements of any such Indebtedness with Indebtedness of a
similar type that does not increase the outstanding principal amount thereof;

(c) Indebtedness of the Parent to any Subsidiary and of any Subsidiary to the
Parent or any other Subsidiary; provided that (i) any Indebtedness of any
Borrower Party to the Parent or any Subsidiary shall be unsecured; (ii) no
Borrower Party shall make any loans or advances to any Subsidiary that is not a
Loan Party; and (iii) with respect to any Indebtedness of any Borrower Party
that is a Loan Party to any Subsidiary that is not a Loan Party (each such
Indebtedness, a “Specified Indebtedness”), such Specified Indebtedness shall be
subordinate and junior in right of payment to all Obligations; provided,
however, that, in the case of this clause (iii), (A) if and so long as no
Default or Event of Default has occurred and is continuing, such Borrower Party
may make payments to the applicable payee in respect of such Specified
Indebtedness and, (B) if a Default or Event of Default occurs and is continuing,
then no payment or distribution of any kind or character shall be made by or on
behalf of such Borrower Party with respect to such Specified Indebtedness (and,
in the case of this clause (B), the Parent shall not permit any such payment or
distribution to be so made), and (C) if any payment or distribution of any
character, whether in cash, securities or other property, in respect of such
Specified Indebtedness shall be received by any payee in violation of the
foregoing in this clause (c)(iii) before all the Obligations shall have been
paid in full in cash and the Commitment has expired or terminated, such payment
or distribution shall be held (and the Parent shall cause such payee to hold the
same) in trust for the benefit of, and shall be paid over or delivered (and the
Parent shall cause such payee to pay over or deliver) to, the Administrative
Agent for the benefit of the Credit Parties, to be applied towards the payment
of the Obligations in full in cash;

(d)  (i) Guarantees by the Parent of Indebtedness of any Subsidiary and by any
Subsidiary (other than the Borrower Parties) of Indebtedness of the Parent or
any other Subsidiary (including any Borrower Party); (ii) Guarantees by the
Parent or any Subsidiary of Indebtedness of any other Person;  provided that
Guarantees shall be permitted to be incurred pursuant to this subclause (ii)
only if at the time such Guarantee is incurred the aggregate principal amount of
Indebtedness guaranteed pursuant to this subclause (ii) at such time (including
such newly guaranteed Indebtedness) would not exceed $15,000,000; and provided,
 further, that, in the case of any of the Borrower Parties, (A) the aggregate
principal amount of Indebtedness permitted to be guaranteed by the Borrower
Parties pursuant to  this subclause (ii) shall not exceed $7,500,000 and (B)
none of the Borrower Parties shall incur, assume or be liable or obligated for
any Indebtedness arising under the Permitted Financing Documents; (iii)
unsecured Guarantees by any Borrower Party of Indebtedness of any Borrower
Subsidiary; and (iv) Guarantees by the Borrower Parties under the Permitted Note
Purchase and Guarantee Documents; provided that the aggregate principal amount
of Indebtedness so guaranteed by the Borrower Parties under the Permitted Note
Purchase and Guarantee Documents does not exceed $960,000,000 at any time
outstanding; 

(e) Indebtedness of the Parent or any Subsidiary incurred to finance the
acquisition, capital lease, construction, repair, maintenance, replacement,
installation or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection



 

67

--------------------------------------------------------------------------------

 

 



with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within two
hundred seventy (270) days after such acquisition or lease or the completion of
such construction, repair, maintenance, replacement, installation or improvement
and (ii) the aggregate principal amount of Indebtedness permitted by this
clause (e) shall not exceed $100,000,000 at any time outstanding; and provided,
 further, that, in the case of any of the Borrower Parties, (A) the aggregate
principal amount of Indebtedness permitted to be incurred by the Borrower
Parties pursuant to this clause (e) shall not exceed $10,000,000 at any time
outstanding and (B) such Indebtedness so incurred by the Borrower Parties is
solely to finance the acquisition, capital lease, construction, repair,
maintenance, replacement, installation or improvement of any fixed or capital
assets of any of the Borrower Parties, including Capital Lease Obligations of
any of the Borrower Parties and any Indebtedness assumed by any of the Borrower
Parties in connection with the acquisition by any of the Borrower Parties of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof; 

(f) (i) with respect to the Parent and any Subsidiary (other than the Borrower
Parties), Indebtedness of the Parent or such Subsidiary in respect of
obligations under repurchase agreements arising out of such repurchase
transaction; and (ii) with respect to any of the Borrower Parties, Indebtedness
of any of the Borrower Parties in respect of obligations under repurchase
agreements arising out of such repurchase transaction; provided, however, that,
in the case of this subclause (ii), (A) such repurchase agreements are entered
into by one or more of the Borrower Parties and are for the direct benefit of
one or more of the Borrower Parties, and (B) the aggregate principal amount of
Indebtedness of the Borrower Parties permitted by this subclause (ii) in respect
of their obligations under such repurchase agreements shall not exceed
$7,500,000 at any time outstanding;

(g) (i) Indebtedness of the Parent or any Subsidiary (other than any Borrower
Party) in respect of letters of credit (including trade letters of credit), bank
guarantees or similar instruments issued or incurred in the ordinary course of
business, including in respect or card obligations or any overdraft and related
liabilities arising from treasury, depositary, cash management services, Banking
Services or any automated clearing house transfers, workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or other Indebtedness with respect to reimbursement-type obligations
regarding workers compensation claims; and (ii) Indebtedness of any Borrower
Party in respect of letters of credit (including trade letters of credit), bank
guarantees or similar instruments issued or incurred in the ordinary course of
business, including in respect or card obligations or any overdraft and related
liabilities arising from treasury, depositary, cash management services, Banking
Services or any automated clearing house transfers, workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or other Indebtedness with respect to reimbursement-type obligations
regarding workers compensation claims; provided, however, that any of foregoing
in this subclause (ii) are issued, incurred or entered into solely in connection
with, or are for the direct benefit of, the Borrower Parties;

(h) with respect to the Parent and any Subsidiary (other than the Borrower
Parties), Indebtedness of the Parent or such Subsidiary secured by a Lien on any
asset of the Parent or such Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (h) shall not in the
aggregate exceed $250,000,000 at any time;

(i) (A) with respect to the Parent and any Subsidiary (other than the Borrower
Parties), unsecured Indebtedness of the Parent and such Subsidiary  (including
unsecured Indebtedness of



 

68

--------------------------------------------------------------------------------

 

 



the Parent and such Subsidiary arising under the Permitted Financing Documents
and the Permitted Note Purchase Guarantee Documents);  and (B) with respect to
any of the Borrower Parties, unsecured Indebtedness of any of the Borrower
Parties;  provided,  however,  that, in the case of this subclause (B), (x) the
aggregate principal amount of Indebtedness of the Borrower Parties permitted by
this subclause (B) shall not exceed $7,500,000 at any time outstanding and (y)
none of the Borrower Parties shall incur, assume or be liable or obligated for
any Indebtedness arising under the Permitted Financing Documents;

(j) Indebtedness under Swap Agreements permitted by Section 6.04;

(k) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), Indebtedness of the Parent or such Subsidiary in respect of bid,
performance, surety, stay, customs, appeal or replevin bonds or performance or
completion guarantees and similar obligations issued or incurred in the ordinary
course of business, including guarantees or obligations of any Subsidiary with
respect to letters of credit, bank guarantees or similar instruments supporting
such obligation, in each case, not in connection with Indebtedness for borrowed
money; and (ii) with respect to any of the Borrower Parties, Indebtedness of any
Borrower Party in respect of bid, performance, surety, stay, customs, appeal or
replevin bonds or performance or completion guarantees and similar obligations
issued or incurred in the ordinary course of business, including guarantees or
obligations of any Borrower Party with respect to letters of credit, bank
guarantees or similar instruments supporting such obligation, in each case, not
in connection with Indebtedness for borrowed money; 

(l) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), Indebtedness of the Parent or such Subsidiary consisting of bona fide
purchase price adjustments, earn-outs, indemnification obligations, obligations
under deferred compensation or similar arrangements and similar items incurred
in connection with acquisitions and asset sales permitted by this Agreement; and
(ii) with respect to any of the Borrower Parties, Indebtedness of any Borrower
Party consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
asset sales by any of such Borrower Parties permitted by this Agreement;

(m) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), cash management obligations, obligations in respect of Banking
Services and under Banking Services Agreements and other Indebtedness in respect
of card obligations, netting services, overdraft protections, cash management
services, Banking Services and similar arrangements, in each case in the
ordinary course of business; and (ii) with respect to any of the Borrower
Parties, cash management obligations of any Borrower Party, obligations of any
Borrower Party in respect of Banking Services and under Banking Services
Agreements and other Indebtedness of any Borrower Party in respect of card
obligations, netting services, overdraft protections, cash management services,
Banking Services and similar arrangements, in each case in the ordinary course
of business;

(n) Indebtedness of a Person assumed in connection with an acquisition of such
Person by the Parent or any Subsidiary and not created in contemplation thereof
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof, in an aggregate principal amount not to exceed $150,000,000 at
any time outstanding; provided, however, that, in the case of any of the
Borrower Parties, (A) the aggregate principal amount of all such Indebtedness
permitted to be assumed by



 

69

--------------------------------------------------------------------------------

 

 



the Borrower Parties pursuant to this clause (n) shall not exceed $15,000,000 at
any time outstanding and (B) such Indebtedness so assumed by the Borrower
Parties is assumed in connection with acquisitions consummated by one or more of
the Borrower Parties and in which the Person so acquired becomes a Subsidiary of
any of the Borrower Parties; 

(o) Indebtedness of the Parent or any Subsidiary in the form of Guarantees of
Indebtedness of joint ventures; provided that Indebtedness shall be permitted to
be incurred pursuant to this clause (o) only if at the time such Indebtedness is
incurred the aggregate principal amount of Indebtedness outstanding pursuant to
this clause (o) at such time (including such Indebtedness) would not exceed
$50,000,000; and, provided,  further, that, in the case of any of the Borrower
Parties, (A) the aggregate principal amount of all such Indebtedness permitted
to be incurred by the Borrower Parties pursuant to this clause (o) shall not
exceed $7,500,000 at any time outstanding, (B) the Indebtedness so incurred by
the Borrower Parties are with respect to Indebtedness of joint ventures of which
one or more of the Borrower Parties is a partner or member and (C) none of such
joint ventures is a Subsidiary;

(p) Indebtedness in respect of judgments, decrees, attachments or awards not
constituting an Event of Default under Section 7.01(k); provided,  however,
that, in the case of the Borrower Parties only, solely for purposes of this
clause (p), notwithstanding the Dollar amount stated in such Section 7.01(k),
such Dollar amount shall be deemed to be $7,500,000; and

(q) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), Indebtedness of the Parent or such Subsidiary in the form of
reimbursements owed to its officers, directors, consultants and employees; and
(ii) with respect to any of the Borrower Parties, Indebtedness of any Borrower
Party in the form of reimbursements owed to its officers, directors, consultants
and employees.

Each category of Indebtedness (other than Indebtedness under the Loan Documents
which shall at all times be deemed to be outstanding pursuant to clause (a)) set
forth above shall be deemed to be cumulative and for purposes of determining
compliance with this Section 6.01, in the event that an item of Indebtedness (or
any portion thereof) at any time meets the criteria of more than one of the
categories described above, the Parent and the Borrower, in their sole
discretion, may classify or reclassify (or later divide, classify or reclassify)
such item of Indebtedness (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses. 

SECTION 6.02.  Liens.  The Parent will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) (i) any Lien on any property or asset of the Parent or any Subsidiary (other
than the Borrower Parties) existing on the date hereof and, to the extent
securing Indebtedness in excess of $5,000,000, as set forth in Part A of
Schedule 6.02, and (ii)  any Lien on any property or asset of any of the
Borrower Parties existing on the date hereof and, to the extent securing
Indebtedness in excess of $1,000,000, as set forth in Part B of Schedule 6.02;
 provided that, in each case with respect to subclauses (i) and (ii) above in
this clause (b), (x) such Lien shall not apply to any other property or asset of
the Parent or any Subsidiary other than (A) improvements and after-acquired
Property that is affixed or incorporated into the Property previously covered by
such Lien or



 

70

--------------------------------------------------------------------------------

 

 



financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (y) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary (other than the proceeds or
products thereof and other than improvements and after-acquired property that is
affixed or incorporated into the Property covered by such Lien) and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, leased, constructed, repaired,
maintained, replaced, installed or improved by the Parent or any Subsidiary
including purchase money Liens on real property and equipment; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01 and include any extensions, renewals and replacements of such
Indebtedness that do not increase the outstanding principal amount thereof,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within two hundred seventy (270) days after such acquisition or
lease or the completion of such construction, repair, maintenance, replacement,
installation or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, leasing, constructing, repairing, maintaining,
replacing, installing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the Parent
or any Subsidiary, except for additions or improvements to such property,
property financed by such Indebtedness and the proceeds and products thereof;

(e) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties) Liens on financial assets or securities of the Parent or such
Subsidiary that are the subject of repurchase agreements arising out of such
repurchase transaction; and (ii) with respect to any of the Borrower Parties,
Liens on financial assets or securities of any of the Borrower Parties that are
the subject of repurchase agreements entered into by any of the Borrower Parties
and arising out of such repurchase transaction; provided that, in the case of
this clause (ii), the Indebtedness of the Borrower Parties in respect of the
obligations under such repurchase agreements are expressly permitted by Section
6.01(f)(ii);

(f) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), Liens in favor of a custodian on financial assets held in securities
accounts maintained with such custodian; and (ii) with respect to any of the
Borrower Parties, Liens in favor of a custodian on financial assets held in
securities accounts of any Borrower Party maintained with such
custodian; provided that, in the case of this subclause (ii), such Liens do not
secure any Indebtedness; 

(g) (i) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), rights of setoff and similar arrangements and Liens in respect of cash
management obligations, obligations under Banking Services Agreements and in
respect of Banking Services and in favor of depository and securities
intermediaries to secure obligations owed in respect of credit card obligations
or any overdraft and related liabilities arising from treasury, depository, cash
management services and Banking Services or any automated clearing house
transfers of funds and fees and similar accounts related to bank accounts or
securities accounts (including Liens securing



 

71

--------------------------------------------------------------------------------

 

 



letters of credit, bank guarantees or similar instruments supporting any of the
foregoing); and (ii) with respect to any of the Borrower Parties, rights of
setoff and similar arrangements and Liens in respect of cash management
obligations of any Borrower Party, obligations of any Borrower Party under
Banking Services Agreements to which such Borrower Party is a party and in
respect of Banking Services to any Borrower Party and in favor of depository and
securities intermediaries to secure obligations owed in respect of credit card
obligations or any overdraft and related liabilities arising from treasury,
depository, cash management services and Banking Services or any automated
clearing house transfers of funds and fees and similar accounts related to bank
accounts or securities accounts of any Borrower Party (including Liens securing
letters of credit, bank guarantees or similar instruments supporting any of the
foregoing); 

(h) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent or any Subsidiary or (ii) secure any Indebtedness; 

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering customary initial
deposits and margin deposits; 

(j) ground leases in respect of real property on which facilities owned or
leased by the Parent or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Parent or any Subsidiary; 

(k) (i) Liens on any property or assets of the Parent or any Subsidiary (other
than the Borrower Subsidiaries) in favor of the Parent or any Subsidiary; and
(ii) Liens on any property or assets of any Borrower Subsidiary in favor of any
Borrower Party;

(l) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or capital leases entered into by the Parent and its
Subsidiaries in the ordinary course of business;

(m) any restriction or encumbrance with respect to the pledge or transfer of the
Equity Interests of a joint venture;

(n) any purchase option or similar right on securities held by the Parent or any
of its Subsidiaries in any joint venture which option or similar right is
granted to the third party who holds securities in any joint venture;

(o) with respect to the Parent or any Subsidiary (other than the Borrower
Parties), Liens on assets of the Parent and such Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed
$250,000,000; and

(p) cash collateralization of the LC Exposure in accordance with, and pursuant
to, the terms of this Agreement.

SECTION 6.03.  Fundamental Changes and Asset Sales.  (a) The Parent and Borrower
will not, and will not permit any Subsidiary Guarantor to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of



 

72

--------------------------------------------------------------------------------

 

 



(in one transaction or in a series of transactions) all or substantially all of
its assets (including pursuant to a Sale and Leaseback Transaction), or all or
substantially all of the Equity Interests of the Borrower or any Subsidiary
Guarantor, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(i) any Person (other than the Borrower Parties or any Subsidiary) may merge
into the Parent or any Subsidiary (other than the Borrower Parties) in a
transaction in which the Parent or such Subsidiary (as applicable) is the
surviving entity, or in which the surviving entity (so long as it is not the
Parent or any of the Borrower Parties) becomes a Subsidiary (but not a Borrower
Subsidiary) (provided that any merger involving the Parent or any Borrower
Party, as applicable, must result in the Parent or such  Borrower Party,
respectively, as the surviving entity);

(ii) (A)  any Subsidiary (other than the Borrower Parties) may merge into a Loan
Party (other than any Borrower Party that is a Loan Party) in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving the Parent must result in the Parent as the surviving entity);(B)  any
Subsidiary that is not a Loan Party may merge into any other Subsidiary that is
not a Loan Party;  (C)  any Borrower Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving entity; and (D) any Borrower
Subsidiary may merge into any other Borrower Subsidiary that is a Subsidiary
Guarantor in a transaction in which a Borrower Subsidiary that is a Subsidiary
Guarantor is the surviving entity;

(iii) (x) any Subsidiary may sell, transfer, lease or otherwise dispose of all
or any portion of its assets to a Loan Party; provided,  however, that, in no
event shall any Borrower Party transfer, lease or otherwise dispose of all, or
substantially all, or any material portion of its assets to any Loan Party;

(iv) any Subsidiary (other than the Borrower Parties) may liquidate or dissolve
if the Parent determines in good faith that such liquidation or dissolution is
in the best interests of the Parent and is not materially disadvantageous to the
Lenders; and

(v) any Borrower Subsidiary may liquidate or dissolve if (i) the Parent
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
and (ii) all or substantially all of the assets or properties of such Borrower
Subsidiary shall have been transferred or otherwise conveyed to the Borrower or
a wholly-owned Borrower Subsidiary that is a Subsidiary Guarantor.

(b) The Parent will not, and will not permit any other Loan Party to, engage to
any material extent in any business other than businesses of the type conducted
by the Parent and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably incidental, related or complimentary thereto or a
reasonable extension or development thereof.

SECTION 6.04.  Swap Agreements.  The Parent will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) with respect to
the Parent and any Subsidiary (other than the Borrower Parties), (i) Swap
Agreements entered into to hedge or mitigate risks to which the Parent or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Parent or any of its Subsidiaries), and (ii) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Parent or
any Subsidiary, and (b) with respect to any Borrower Party, (i) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower Party has actual
exposure (other than those in respect of Equity Interests of any



 

73

--------------------------------------------------------------------------------

 

 



Borrower Party), and (ii) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower Party.

SECTION 6.05.  Transactions with Affiliates.  The Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Parent or such Subsidiary (in the good
faith determination of the Parent or such Subsidiary) than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the Parent and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions in respect of property, assets or services with an
aggregate value not exceeding $25,000,000 in any calendar year, (d) (i) with
respect to the Parent or any Subsidiary (other than the Borrower Parties), the
payment of customary compensation and benefits and reimbursements of
out-of-pocket costs to, and the provision of indemnity on behalf of, directors,
officers, consultants and employees of the Parent or such Subsidiary and
employment, incentive, benefit, consulting and severance arrangements entered
into in the ordinary course of business with officers, directors, consultants
and employees of the Parent or such Subsidiaries; provided that during any
period that the Parent is a public company regulated by, and required to file
regular periodic reports with, the SEC, any compensation paid to any director or
executive officer of the Parent during such period will be deemed to be
reasonable for purposes of this clause (d), and (ii) with respect to any of the
Borrower Parties, the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants and employees of any Borrower Party
and employment, incentive, benefit, consulting and severance arrangements
entered into in the ordinary course of business with officers, directors,
consultants and employees of any Borrower Party, (e) with respect to the Parent
or any Subsidiary (other than the Borrower Parties), transactions with joint
ventures that are Affiliates solely as a result of the Parent’s or a
Subsidiary’s Control over such joint venture, (f) (i) with respect to the Parent
or any Subsidiary (other than the Borrower Parties), transactions with
landlords, customers, clients, suppliers or joint venture partners, in each case
in the ordinary course of business and (ii) with respect to any of the Borrower
Parties, transactions with landlords, customers, clients, suppliers or joint
venture partners, in each case in the ordinary course of business, and (g) (i)
with respect to the Parent or any Subsidiary (other than the Borrower Parties),
loans and advances to officers, directors, consultants and employees in the
ordinary course of business and (ii) with respect to any of the Borrower
Parties, loans and advances to any of the Borrower Parties’ officers, directors,
consultants and employees in the ordinary course of business.

SECTION 6.06.  [Intentionally Omitted]. 

SECTION 6.07.  Financial Covenants. 

(a)  Maximum Consolidated Leverage Ratio.  The Parent will not permit its
Consolidated Leverage Ratio at the end of any fiscal quarter ending on and after
February 29, 2020 to exceed 3.50 to 1.00; provided that, upon notice by the
Parent to the Administrative Agent and the Lenders, as of the last day of each
of the four consecutive fiscal quarters immediately following a Material
Acquisition, such ratio may be greater than 3.50 to 1.00, but in no event
greater than 4.00 to 1.00 so long as (i) the Parent shall provide notice in
writing to the Administrative Agent (for distribution to the Lenders) of such
increase and a transaction description of such acquisition (including the name
of the person or summary description of the assets being acquired and the
approximate purchase price) and (B) the Parent is in compliance on a pro forma
basis with the maximum Consolidated Leverage Ratio of 4.00 to 1.00 on the
closing date of such acquisition immediately after giving effect (including
giving effect on a pro forma basis) to such acquisition; provided further that
in no event may the Consolidated Leverage Ratio be greater than 3.50 to



 

74

--------------------------------------------------------------------------------

 

 



1.00 following a Material Acquisition on more than three separate occasions
during the term of this Agreement.  The Consolidated Leverage Ratio will be
calculated at the end of each fiscal quarter, using the results of the Reference
Period ending with that fiscal quarter, it being understood that to the extent
any Material Acquisition or Material Disposition shall have occurred during such
period, the Consolidated Leverage Ratio shall be calculated as if such
acquisition or disposition occurred at the beginning of such period.

(b) Minimum Consolidated Interest Coverage Ratio.  The Parent will not permit
its Consolidated Interest Coverage Ratio at the end of any fiscal quarter ending
on and after February 29, 2020 to be less than 2.00 to 1.00.  The Consolidated
Interest Coverage Ratio will be calculated at the end of each fiscal quarter,
using the results of the Reference Period ending with that fiscal quarter.

Article VII

SECTION 7.01.  Events of Default.    If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Parent or the Borrower, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a), 5.03(a)(i)
(with respect to the Parent’s or the Borrower’s existence), 5.08, 5.09 or 5.10
or in Article VI;

(e) the Parent, the Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in Section 7.01(a), (b) or (d) above)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) (i) the Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor; or (ii) the Borrower or any
Borrower Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Borrower Material
Indebtedness, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor;



 

75

--------------------------------------------------------------------------------

 

 



(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g)(i) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or (ii) any event or condition occurs that
results in any Borrower Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Borrower
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Borrower Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for a Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) a Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
7.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Loan Party or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) a Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) (i) (A) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not covered by an unaffiliated
insurer that has not denied coverage) shall be rendered against the Parent, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of forty-five (45) consecutive days (or such longer period, not to
exceed sixty (60) consecutive days, as may be available in the relevant
jurisdiction to seek an appeal in respect of such judgment) during which
execution shall not be effectively stayed, or (B) any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent or
any Subsidiary to enforce any such judgment described in the preceding clause
(k)(i)(A), or (ii) (A) one or more judgments for the payment of money in an
aggregate amount in excess of $7,500,000 (to the extent not covered by an
unaffiliated insurer that has not denied coverage) shall be rendered against the
Borrower, any Borrower Subsidiary or any combination thereof and the same shall
remain undischarged for a period of forty-five (45) consecutive days (or such
longer period, not to exceed sixty (60) consecutive days, as may be available in
the relevant jurisdiction to seek an appeal in respect of such judgment) during
which execution shall not be effectively stayed, or (B) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Parent or any Subsidiary to enforce any such judgment described in the preceding
clause (k)(ii)(A);





 

76

--------------------------------------------------------------------------------

 

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the material terms or provisions of any
Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Parent or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(p) so long as PNC Bank, National Association and its Affiliates collectively
hold 100% of the Commitments, any “event of default” (which is not cured within
any applicable grace period therefor) shall occur in respect of any Indebtedness
of any Loan Party to PNC Bank, National Association or any of its Affiliates

SECTION 7.02.  Remedies Upon an Event of Default.    If an Event of Default
occurs (other than an event with respect to the Parent or the Borrower described
in Section 7.01(h) or 7.01(i) of), and at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times: 

(a) terminate the Commitments (and the Letter of Credit Commitments), and
thereupon the Commitments (and the Letter of Credit Commitments) shall terminate
immediately;

(b) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under any other Loan Document, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower;

(c) require that the Borrower provide cash collateral as required in Section
2.06(j); and

(d) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents and applicable law.

If an Event of Default described in Section 7.01(h) or 7.01(i) occurs with
respect to the Parent or the Borrower, the Commitments (and the Letter of Credit
Commitments) shall automatically terminate and the principal of the Loans then
outstanding and the cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
any other Loan Document, shall automatically become due and payable, and the
obligation of the Borrower to cash collateralize the LC Exposure as provided in
clause (c) above shall automatically become effective, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. 



 

77

--------------------------------------------------------------------------------

 

 

Article VIII
The Administrative Agent

SECTION 8.01.  Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided,  further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent, the Borrower, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any other holder of
Obligations other than as expressly set forth herein



 

78

--------------------------------------------------------------------------------

 

 

and in the other Loan Documents, regardless of whether a Default or an Event of
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” (or any similar term) herein or in any other Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary duty or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); additionally, each Lender agrees that
it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) [Intentionally Omitted].

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept



 

79

--------------------------------------------------------------------------------

 

 



or adopt on behalf of any Lender or any Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any Issuing Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Lender or any Issuing Bank in any such
proceeding.

(g) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII.

SECTION 8.02.  Administrative Agent’s Reliance, Indemnification, Etc.

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Credit Exposure, any of the component amounts thereof or
any portion thereof attributable to each Lender or any Issuing Bank or any
Dollar Amount thereof.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with



 

80

--------------------------------------------------------------------------------

 

 



Section 9.04, (ii) may rely on the Register to the extent set forth in Section
9.04(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or any Issuing Bank and shall
not be responsible to any Lender or any Issuing Bank for any statements,
warranties or representations made by or on behalf of any Loan Party in
connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, may presume that such condition is satisfactory
to such Lender or Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuing Bank sufficiently in
advance of the making of such Loan or the issuance of such Letter of Credit and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03.  Posting of Communications.

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY



 

81

--------------------------------------------------------------------------------

 

 



LIABILITY TO ANY LOAN PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)Each of the Lenders, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04.  The Administrative Agent Individually.  With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, an Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 8.05.  Successor Administrative Agent.

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers,



 

82

--------------------------------------------------------------------------------

 

 



privileges and duties of the retiring Administrative Agent. Upon the acceptance
of appointment as Administrative Agent by a successor Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.06.  Acknowledgements of Lenders and Issuing Banks.

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07.  Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its 



 

83

--------------------------------------------------------------------------------

 

 

Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent or any of its Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent or any of its Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions



 

84

--------------------------------------------------------------------------------

 

 



contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, commitment fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Article IX
Miscellaneous

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or (other than in the case of notice to
the Parent or the Borrower) sent by telecopy, as follows:

(i) if to the Parent or the Borrower, to it at 911 Panorama Trail South,
Rochester, New York 14625, Attention of Efrain Rivera, Chief Financial Officer;
Telephone No. (585) 385-6666), with copies to (which shall not constitute notice
hereunder) Paychex, Inc., 911 Panorama Trail South, Rochester, New York 14625,
Attention of Chief Legal Officer, PayChex, Inc., 1175 John Street, Rochester,
New York 14586, Attention of Banking Manager and Attention of Investment
Manager, and Nixon Peabody LLP, 53 State Street, Boston, Massachusetts 02109,
Attention of Frank Hamblett, Esq.;

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to PNC Bank, National Association, 6750 Miller Road, Brecksville,
Ohio 44141, Attention of Lisa Christian (Telephone No. (440) 546-7312; Facsimile
No. (877) 717-5502; and e-mails: participationla11brv@pnc.com; and
l.christian@pnc.com); and (B) in the case of Borrowings denominated in Foreign
Currencies, to PNC Bank, National Association, 6750 Miller Road, Brecksville,
Ohio 44141, Attention of Lisa Christian (Telephone No. (440) 546-7312; Facsimile
No. (877) 717-5502; and e-mails: participationla11brv@pnc.com; and
l.christian@pnc.com);

(iii) if to PNC Bank, National Association, in its capacity as an Issuing Bank,
to PNC Bank, National Association, 6750 Miller Road, Brecksville, Ohio 44141,
Attention of Lisa Christian (Telephone No. (440) 546-7312; Facsimile No. (877)
717-5502; and e-mails: participationla11brv@pnc.com; and l.christian@pnc.com); 

(iv) [Intentionally Omitted]; and

(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).





 

85

--------------------------------------------------------------------------------

 

 

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. 

SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

(b)  Except as provided in Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for the purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.09(c) or
Section 2.18(b) or (d) in a manner that would alter the ratable reduction of
Commitments or the pro rata sharing of payments required thereby, without the



 

86

--------------------------------------------------------------------------------

 

 



written consent of each Lender, (v) change the payment waterfall provisions of
Section 2.22(b) without the written consent of each Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender or
(vii) (x) release the Parent from its obligations under Article X or (y) release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guaranty, in each case, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be (it being understood that any change to Section
2.22 shall require the consent of the Administrative Agent and the Issuing
Banks).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
Notwithstanding the foregoing, the Fee Letter may be amended or waived in a
writing executed only by the parties thereto.

(c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(d)  If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) the Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) such Non-Consenting Lender shall have received the
outstanding principal amount of its Loans and participations in LC
Disbursements.  Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to



 

87

--------------------------------------------------------------------------------

 

 

evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

(e)  Notwithstanding anything to the contrary herein, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document, then the Administrative Agent and the Borrower shall
be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender (limited to the reasonable
and documented fees, charges and disbursements of a single counsel for the
Administrative Agent and the Lenders, which counsel shall be selected by the
Administrative Agent and, if necessary, one local counsel in each applicable
jurisdiction, regulatory counsel and one additional counsel for the affected
parties in the event of a conflict of interest), in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)  The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and documented expenses, including the reasonable and documented
fees, charges and disbursements of a single counsel for the Indemnitees selected
by the Administrative Agent (and, if necessary, one local counsel in each
applicable jurisdiction, regulatory counsel and one additional counsel for the
affected parties in the event of a conflict of interest), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, other than, for the avoidance of doubt,
expenses, including fees, charges and disbursements of any counsel for any
Indemnitee arising out of preparation and execution of documents relating to an
assignment or other transfer by a Lender of all or any portion of its rights and
obligations, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Parent or any of its Subsidiaries, or
any Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of



 

88

--------------------------------------------------------------------------------

 

 



the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity under this Section 9.03(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or such Issuing
Bank in its capacity as such.

(d)  To the extent permitted by applicable law (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)  All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of
Credit),  Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:





 

89

--------------------------------------------------------------------------------

 

 

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided,  further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Agreement, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.





 

90

--------------------------------------------------------------------------------

 

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) any Disqualified Competitor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)  Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,



 

91

--------------------------------------------------------------------------------

 

 



the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(e) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or Section 1.163-5(b) of the Proposed
United States Treasury Regulations (or, in each case, any amended or successor
version).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)Disqualified Competitors.

(i)  No assignment or participation shall be made to any Person that was a
Disqualified Competitor as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Competitor for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Competitor after the
applicable Trade Date (including as a result of the delivery of a written



 

92

--------------------------------------------------------------------------------

 

 



supplement to the list of “Disqualified Competitors” referred to in, the
definition of “Disqualified Competitor”), (x) such assignee or Participant shall
not retroactively be disqualified from becoming a Lender or Participant and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Competitor. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii)  If any assignment or participation is made to any Disqualified Competitor
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Competitor after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Competitor and the Administrative Agent, require such
Disqualified Competitor to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Competitor paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)  Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Competitors to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Competitor
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Competitors consented to such matter.

(iv)  The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Competitors provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

(v)  The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Competitors.  Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall ‎(x) be obligated to ascertain,
monitor or inquire as to whether any other Lender or Participant or prospective
Lender or Participant is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any ‎Disqualified
Competitor.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan



 

93

--------------------------------------------------------------------------------

 

 



Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
the reductions of the Letter of Credit Commitment of any Issuing Bank constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Parent, the Borrower or any Subsidiary Guarantor
against any of and all of the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender and each Issuing



 

94

--------------------------------------------------------------------------------

 

 



Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ANY SUCH OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(b)  Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the  Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(d)  Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e)  Each of the parties hereto hereby irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT



 

95

--------------------------------------------------------------------------------

 

 



NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f)) or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Parent or its Subsidiaries or the credit facilities provided for
herein or (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent or the Borrower.  For the purposes of this
Section, “Information” means all information received from the Parent or the
Borrower relating to the Parent or any of its Affiliates or its or any of their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Parent or the Borrower and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information,  provided, that such same degree of care
shall, at a minimum, be reasonable care.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT, THE OTHER LOAN PARTIES
AND  THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND



 

96

--------------------------------------------------------------------------------

 

 



THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
PARENT OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE PARENT AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14.  Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
subsidiary of the Borrower; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement not yet due and payable, obligations under any Banking Services
Agreement not yet due and payable, and other Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall



 

97

--------------------------------------------------------------------------------

 

 



exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

SECTION 9.16.  No Fiduciary Duty, etc. 

(a)The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person.  The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby.  Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b)The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrower, its
Subsidiaries and other companies with which the Borrower or any of its
Subsidiaries may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

(c)In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise.  No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement



 

98

--------------------------------------------------------------------------------

 

 



or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.18.  Acknowledgement Regarding Supported QFCs.    To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.





 

99

--------------------------------------------------------------------------------

 

 



SECTION 9.19.  Independence of Covenants.  Each covenant contained in this
Agreement shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained in this Agreement, so that
compliance with one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.

Article X

Loan Guaranty

SECTION 10.01.  Guaranty.  The Parent hereby agrees that it is liable for, and,
as primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Administrative Agent the Lenders the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Obligations and all reasonable and documented costs and
expenses including, without limitation, all court costs and reasonable and
documented attorneys’ fees and expenses paid or incurred by the Administrative
Agent, the Issuing Banks and the Lenders (limited to the reasonable and
documented fees, charges and disbursements of a single counsel for the
Administrative Agent, the Issuing Banks and the Lenders, which counsel shall be
selected by the Administrative Agent and, if necessary, one local counsel in
each applicable jurisdiction, regulatory counsel and one additional counsel for
the affected parties in the event of a conflict of interest) in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, the Borrower or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations” (provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by the
Parent of any Excluded Swap Obligations)).  The Parent further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.  The Parent irrevocably and unconditionally agrees that if any of
the Guaranteed Obligations is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify the Administrative
Agent, the Issuing Banks and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of the Borrower not paying any amount
which would, but for such unenforceability, invalidity, or illegality, have been
payable by it under this Article X on the date when it would have been due (but
so that the amount payable by the Parent under this indemnity will not exceed
the amount it would have had to pay under this Article X if the amount claimed
had been recoverable on the basis of a guaranty).

SECTION 10.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  The Parent waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue the Borrower or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

The Parent hereby irrevocably and unconditionally agrees that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the Administrative Agent, the
Issuing Banks and the Lenders immediately on demand against any cost, loss or
liability they incur as a result of the Borrower or any of its Affiliates not
paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by the Parent under this Loan Guaranty on the date
when it would have been due (but so that the amount payable by the Parent under
this indemnity will not exceed the amount which it would have had to pay under
this Loan Guaranty if the amount claimed had been recoverable on the basis of a
guaranty).





 

100

--------------------------------------------------------------------------------

 

 

SECTION 10.03.  Continuing Guarantee; No Discharge or Diminishment of Loan
Guaranty. 

(a) Except as otherwise provided for herein, the obligations of the Parent
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of the Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; or (iv) the existence of any claim,
setoff or other rights which the Parent may have at any time against any
Obligated Party, the Administrative Agent, any Issuing Bank, any Lender, or any
other person, whether in connection herewith or in any unrelated transactions.  
 

(b) The obligations of the Parent hereunder are not subject to any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of the Parent hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of the Parent or that would otherwise operate as a
discharge of the Parent as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations). 

SECTION 10.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, the Parent hereby waives any defense based on or arising out of any defense
of the Borrower or the Parent or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of the Borrower or the Parent, other than the indefeasible payment in
full in cash of the Guaranteed Obligations.  Without limiting the generality of
the foregoing, the Parent irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any person against any Obligated Party, or any other person.  The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of the Parent under this Loan Guaranty except to the
extent the Guaranteed Obligations have been fully and indefeasibly paid in



 

101

--------------------------------------------------------------------------------

 

 



cash.  To the fullest extent permitted by applicable law, the Parent waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Parent against any Obligated
Party or any security.

SECTION 10.05.  Rights of Subrogation.  The Parent will not assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Borrower has fully performed all its obligations to the
Administrative Agent, the Issuing Banks and the Lenders. 

SECTION 10.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by any
of the Administrative Agent, any Issuing Bank or any Lender in its discretion),
the Parent’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Banks and the Lenders are
in possession of this Loan Guaranty.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Parent forthwith on demand by
the Lender.

SECTION 10.07.  Information.  The Parent assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that the
Parent assumes and incurs under this Loan Guaranty, and agrees that neither the
Administrative Agent, any Issuing Bank nor any Lender shall have any duty to
advise the Parent of information known to it regarding those circumstances or
risks.

SECTION 10.08.  Taxes.  All payments of the Guaranteed Obligations shall be
subject to Section 2.17 and will be made by the Parent free and clear of and
without deduction for any Taxes except as required by applicable law; provided
that if the Parent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the Parent
shall make such deductions and (iii) the Parent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

SECTION 10.09.  Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of the
Parent under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of the Parent’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Parent or the Lenders, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
Parent’s “Maximum Liability”).  This Section with respect to the Maximum
Liability of the Parent is intended solely to preserve the rights of the Lenders
to the maximum extent not subject to avoidance under applicable law, and none of
Parent or any other person or entity shall



 

102

--------------------------------------------------------------------------------

 

 



have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of the Parent
hereunder shall not be rendered voidable under applicable law.  The Parent
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability of the Parent without impairing this Loan Guaranty
or affecting the rights and remedies of the Lenders hereunder; provided that,
nothing in this sentence shall be construed to increase the Parent’s obligations
hereunder beyond its Maximum Liability.

SECTION 10.10.  Liability Cumulative.  The liability of the Parent under this
Article X is in addition to and shall be cumulative with all liabilities of the
Parent to the Administrative Agent, the Issuing Banks and the Lenders under this
Agreement and the other Loan Documents to which the Parent is a party or in
respect of any obligations or liabilities of the Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary. 

SECTION 10.11.  Limitation of Guaranty.  Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by the Parent hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of the Parent’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which the Parent
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.12.  Keepwell.  The Parent hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Subsidiary Guarantor to honor all of its obligations
under the Subsidiary Guaranty in respect of Specified Swap Obligations
(provided, however, that the Parent shall only be liable under this Section
10.12 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 10.12 or otherwise under
this Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Parent under this Section 10.12 shall remain in full force and effect until a
discharge of the Parent’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  The Parent intends that this Section 10.12
constitute, and this Section 10.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Subsidiary Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages Follow]

﻿

 

 

103

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

﻿

 

 

﻿

PAYCHEX ADVANCE LLC,

﻿

as the Borrower

﻿

 

 

﻿

By

 

﻿

 

Name:

﻿

 

Title:

﻿

 

 

﻿

 

 

﻿

PAYCHEX, INC.,

﻿

as the Parent

﻿

 

 

﻿

By

 

﻿

 

Name:

﻿

 

Title:

﻿

 

 

﻿

 

 

﻿

PNC BANK, NATIONAL ASSOCIATION,

﻿

individually as a Lender, as an Issuing Bank and as Administrative Agent

﻿

 

 

﻿

By

 

﻿

 

Name:

﻿

 

Title:

﻿

 

Signature Page to  Credit Agreement
Paychex Advance LLC

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01A

COMMITMENTS

LENDER

COMMITMENT

PNC BANK, NATIONAL ASSOCIATION

$250,000,000 

﻿

 

AGGREGATE COMMITMENT

$250,000,000 

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

LENDER

LETTER OF CREDIT COMMITMENT

PNC BANK, NATIONAL ASSOCIATION

$50,000,000 

TOTAL LETTER OF CREDIT COMMITMENTS

$50,000,000 

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.01

SUBSIDIARIES

﻿

 

 

 

Subsidiary

Jurisdiction

Ownership

Percentage

Material Domestic

Subsidiary?

Advantage Payroll Services Inc.

Delaware

100%

Yes

AX IV Holding II ApS

Denmark

100%

No

AX IV Holding III ApS

Denmark

100%

No

Century II ASO, Inc.

Tennessee

100%

No

Century II Services, Inc.

Tennessee

100%

No

Century II Staffing TN, Inc.

Tennessee

100%

No

Century II Staffing, Inc.

Tennessee

100%

No

Century II Staffing, USA, Inc.

Tennessee

100%

No

CSM, Inc.

Tennessee

100%

No

Danske Lønsystemer A/S

Denmark

100%

No

DHR Insurance Services, LLC

Delaware

100%

No

DHR of Florida I, LLC

Florida

100%

No

DHR Services Holdings, LLC

Delaware

100%

No

Employer Solutions Group of SLC, Inc.

Utah

100%

No

Employer Solutions Group of Utah II, Inc.

Utah

100%

No

Employer Solutions Group of Utah, Inc.

Utah

100%

No

Employer Solutions Group, Inc.

Utah

100%

No

Employer's Alliance III, LLC

Florida

100%

No

Employer's Alliance IV, LLC

Florida

100%

No

Employer's Alliance IX, LLC

Florida

100%

No

Employer's Alliance V, LLC

Florida

100%

No

Employer's Alliance VI, LLC

Florida

100%

No

Employer's Alliance VII, LLC

Florida

100%

No

Employer's Alliance VIII, LLC

Florida

100%

No

Employer's Alliance, LLC

Florida

100%

No

Employers Insurance Group, LLC

New Mexico

100%

No

Employer's Select, LLC

Florida

100%

No

Employers Solutions Group of Idaho, Inc.

Idaho

100%

No

ePlan Advisors LLC

Colorado

100%

No

ESG Achievement, Inc.

Utah

100%

No

ESG Administration, Inc

Utah

100%

No

ESG Assistance, Inc.

Utah

100%

No

ESG Consulting II, LLC

Utah

100%

No

ESG Consulting, Inc.

Utah

100%

No

ESG Direction, Inc.

Utah

100%

No

ESG Entities II, LLC

Utah

100%

No

ESG Entities, Inc.

Utah

100%

No



 

--------------------------------------------------------------------------------

 

 

ESG Fulfillment, Inc.

Utah

100%

No

ESG Insurance, Inc.

Utah

100%

No

ESG Management, Inc.

Utah

100%

No

ESG Offerings, Inc.

Utah

100%

No

ESG PEO, Inc.

Utah

100%

No

ESG Services, Inc.

Utah

100%

No

ESG Success, Inc.

Utah

100%

No

ESG Supervision, Inc.

Utah

100%

No

ESSG, Inc.

Utah

100%

No

Expense Wire LLC

Ohio

100%

No

Fast 401k, Inc. d/b/a ePlan Services Inc.

Delaware

100%

No

Fortune Financial, Inc

Florida

100%

No

Fortune Industries

Delaware

100%

No

Fortune Insurance Solutions, LLC

Florida

100%

No

Fortune PEO Acquisitions, LLC

Florida

99% / 1%

No

Fortune PEO, LLC

Florida

100%

No

Gordian Capital Holdings, Inc.

Delaware

100%

No

Gordian HR, LLC (ASO)

Delaware

100%

No

Hispanomina (SP)

Spain

100%

No

HR Outsourcing ASO, LLC

Delaware

100%

No

HR Outsourcing Associates, LLC

Delaware

100%

No

HR Outsourcing Consultants, LLC

Delaware

100%

No

HR Outsourcing Development, LLC

Delaware

100%

No

HR Outsourcing Enterprises, LLC

Georgia

100%

No

HR Outsourcing Group, LLC

Delaware

100%

No

HR Outsourcing Processing, LLC

Nevada

100%

No

HR Outsourcing Services, LLC

Delaware

100%

No

HR Outsourcing, Inc.

Georgia

100%

No

HR Outsourcing, LLC

Delaware

100%

No

HR Services Inc. d/b/a My Staffing Pro

Ohio

100%

No

HRSmarter I,LLC

Florida

100%

No

HRSmarter II, LLC

Florida

100%

No

HRSmarter III,LLC

Florida

100%

No

HRSmarter IV,LLC

Florida

100%

No

HRSmarter IX,LLC

Florida

100%

No

HRSmarter V,LLC

Florida

100%

No

HRSmarter VI,LLC

Florida

100%

No

HRSmarter VII,LLC

Florida

100%

No

HRSmarter VIII,LLC

Florida

100%

No

HRSmarter X,LLC

Florida

100%

No

ilohngehalt internetservices GmbH

Germany

100%

No

Ipayroll Holding ApS

Denmark

100%

No

﻿



 

--------------------------------------------------------------------------------

 

 

iSalaire Eurl (FR)

France

100%

No

King Employee Services, Inc.

Florida

100%

No

Latweplace sp z.o.o. (PL)

Poland

100%

No

LESSOR A/S (DK)

Denmark

100%

No

Lessor GmbH (DE)

Germany

100%

No

Lessor Group ApS

Denmark

100%

No

Lessor Holding ApS

Denmark

100%

No

Nettime Solutions, L.L.C.

Arizona

100%

No

New Dawn Holding ApS

Denmark

100%

No

Norlønn AS (NO)

Norway

100%

No

Oasis Acquisition, Inc.

Delaware

100%

No

Oasis Advisory Services, Inc.

Florida

100%

Yes

Oasis AHR Holdings, Inc.

Delaware

100%

No

Oasis AHR HRC, LLC

Colorado

100%

No

Oasis AHR I, Inc.

Florida

100%

No

Oasis AHR II, Inc.

Iowa

100%

No

Oasis AHR III, Inc.

Iowa

100%

No

Oasis AHR PL, LLC

Colorado

100%

Yes

Oasis AHR, Inc.

Iowa

100%

No

Oasis DEG ASO, Inc.

Minnesota

100%

No

Oasis DEG, Inc.

Minnesota

100%

No

Oasis DHR, LLC

Delaware

100%

No

Oasis Employment Services, Inc.

Delaware

100%

Yes

Oasis HR Solutions III, Inc.

Florida

100%

No

Oasis Outsourcing Acquisition Corporation

Delaware

100%

No

Oasis Outsourcing Admin Group, Inc.

Florida

100%

No

Oasis Outsourcing Admin, Inc.

Florida

100%

No

Oasis Outsourcing Admin. II, Inc.

Florida

100%

No

Oasis Outsourcing Benefits III, Inc.

Florida

100%

No

Oasis Outsourcing Contract Group, Inc.

Florida

100%

No

Oasis Outsourcing Contract II, Inc.

Florida

100%

No

Oasis Outsourcing Contract III, Inc.

Florida

100%

Yes

Oasis Outsourcing Contract IV, Inc.

Florida

100%

No

Oasis Outsourcing Contract VII, Inc.

Florida

100%

No

Oasis Outsourcing Contract, Inc.

Florida

100%

No

Oasis Outsourcing Holdings, Inc.

Delaware

100%

No

Oasis Outsourcing HR, Inc.

Florida

100%

No

Oasis Outsourcing III, Inc.

Florida

100%

No

Oasis Outsourcing IX, Inc.

Florida

100%

No

Oasis Outsourcing TX, Inc.

Florida

100%

Yes

Oasis Outsourcing V, Inc.

Florida

100%

No

Oasis Outsourcing VI, Inc.

Florida

100%

No

﻿



 

--------------------------------------------------------------------------------

 

 

Oasis Outsourcing, Inc.

Florida

100%

No

Oasis Payroll Services, Inc.

Florida

100%

No

Oasis Staffing II, Inc.

Florida

100%

No

Oasis Staffing, Inc.

Florida

100%

No

Pagaveloce S.R.L (IT)

Italy

100%

No

Paychex Administrative Services, LLC

Florida

100%

Yes

Paychex Advance LLC

New York

100%

No

Paychex Benefit Technologies Inc. d/b/a Benetrac

Delaware

100%

No

Paychex Brazil LLC

New York

100%

No

Paychex Business Solutions, LLC

Florida

100%

Yes

Paychex Deutschland GmbH

Germany

100%

No

Paychex Holdings, LLC

New York

100%

Yes

Paychex HR Outsourcing LLC

Delaware

100%

No

Paychex Insurance Agency, Inc.

New York

100%

No

Paychex Insurance Concepts, Inc.

New York

100%

No

Paychex Investment LLC

Delaware

100%

No

Paychex IT Solutions India Private Limited

N/A

100%

No

Paychex Management LLC

Delaware

100%

Yes

Paychex North America Inc.

Delaware

100%

Yes

Paychex of New York LLC

Delaware

100%

Yes

Paychex PEO I, LLC

Florida

100%

Yes

Paychex PEO II, LLC

Florida

100%

Yes

Paychex PEO III, LLC

Florida

100%

Yes

Paychex PEO IV, LLC

Florida

100%

Yes

Paychex PEO IX, LLC

Florida

100%

Yes

Paychex PEO V, LLC

Florida

100%

Yes

Paychex PEO VI, LLC

Florida

100%

Yes

Paychex PEO VII, LLC

Florida

100%

Yes

Paychex PEO VIII, LLC

Florida

100%

Yes

Paychex PEO X, LLC

Florida

100%

Yes

Paychex Real Estate, LLC

New York

100%

No

Paychex Recordkeeping Services, Inc. d/b/a Southeastern Employee Benefit
Services

Delaware

100%

No

Paychex Securities Corporation

New York

100%

No

Paychex Time & Attendance Inc.

Delaware

100%

No

PBS of America, LLC

Florida

100%

Yes

PBS of Central Florida, LLC

Florida

100%

Yes

Precision Employee Management, LLC

Arizona

100%

No

Professional Staff Management ASO, Inc.

Indiana

100%

No

Professional Staff Management, Inc.

Indiana

100%

No

Professional Staff Management, Inc. II

Indiana

100%

No

﻿



 

--------------------------------------------------------------------------------

 

 

PSM Financial Services, LLC

Indiana

100%

No

PXC Inc.

New York

100%

No

Rapid Payroll, Inc.

California

100%

No

Solutions Staffing Group, Inc.

Utah

100%

No

Staff One HR II, Inc.

Texas

100%

No

Staff One HR, LLC

Oklahoma

100%

No

Staff One of Oklahoma, LLC

Oklahoma

100%

No

Staff One, Inc.

Oklahoma

100%

No

SurePayroll, Inc.

Delaware

100%

No

Sweløn AB (S)

Sweden

100%

No

Workforce Alternative, Inc.

Florida

100%

No

WorkSmarter HR, LLC

Wyoming

100%

No

WRI Acquisition, Inc.

Delaware

100%

No

WRI II, Inc.

Florida

100%

Yes





 

--------------------------------------------------------------------------------

 

 



SCHEDULE 6.01

INDEBTEDNESS

﻿

Part A

﻿

Letters of Credit in an Amount Greater than $5,000,000:

﻿

﻿

 

 

 

 

 

 

 

Institution

ISLC #

Named Applicant

Amount

Issue Date

Expiry Date

Rate

Beneficiary

Bank of America, N.A.

68136582

Paychex HR Outsourcing LLC

$10,050,000

12/04/17

11/30/20

32.5 bps

Zurich American Insurance

Bank of America, N.A.

68100766

Paychex Business Solutions, LLC

$7,500,000

12/31/13

04/01/20

32.5 bps

BlueCross BlueShield of Florida, Inc.

Bank of America, N.A.

64131312

Paychex, Inc. on behalf of Paychex Business Solutions, LLC

$49,608,330

07/01/04

07/01/20

32.5 bps

National Union Fire Insurance

Mitsubishi UFJ Financial Group

S523044N

Paychex, Inc. on behalf of Oasis Outsourcing Holdings, Inc.

$76,000,000

05/24/19

05/23/20

40.0 bps

Zurich American Insurance

﻿

﻿

Part B

﻿

None



 

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULE 6.02

EXISTING LIENS

﻿

Part A

﻿

None

Part B

﻿

None

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.          Assignor:                        _________________________________

2.          Assignee:                        _________________________________

                                                     [and is an
Affiliate/Approved Fund of [identify Lender]1]

﻿

3.          Borrower:                       Paychex Advance LLC______________

4.          Administrative Agent:   PNC Bank, National Association, as the
administrative agent under the Credit Agreement

5.          Credit Agreement:         The 2020 Credit Agreement dated as of
February 6, 2020 among Paychex Advance LLC, Paychex, Inc., the Lenders parties
thereto, and PNC Bank, National Association, as Administrative Agent

﻿

__________________________

1  Select as applicable.





 

--------------------------------------------------------------------------------

 

 



6.Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/
Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

$

$

%

$

$

%

﻿

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Parent, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

﻿

﻿

 

 

﻿

 

 

﻿

ASSIGNOR

﻿

 

﻿

[NAME OF ASSIGNOR]

﻿

 

 

﻿

By

 

﻿

 

Title:

﻿

 

 

﻿

 

 

﻿

ASSIGNEE

﻿

 

﻿

[NAME OF ASSIGNOR]

﻿

 

 

﻿

By

 

﻿

 

Title:

﻿

 

 

﻿

Consented to and Accepted:

 

 

﻿

 

 

PNC BANK, NATIONAL ASSOCIATION,
Administrative Agent and an Issuing Bank

 

 

﻿

 

 

By

 

 

 

﻿

 

Title:

﻿

 

 

﻿

 

 

﻿

__________________________

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

[OTHER ISSUING BANKS]

﻿

 

﻿

[Consented to:]3

﻿

 

﻿

PAYCHEX ADVANCE LLC

﻿

 

 

﻿

By

 

﻿

 

Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

__________________________

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Assignor or any other Lender or any of their respective Related Parties, and
(vi)  attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other



 

--------------------------------------------------------------------------------

 

 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[INTENTIONALLY OMITTED]

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

LIST OF CLOSING DOCUMENTS

PAYCHEX ADVANCE LLC

CREDIT FACILITIES

February 6, 2020

LIST OF CLOSING DOCUMENTS1

A.LOAN DOCUMENTS

1.Credit Agreement (the “Credit Agreement”) among Paychex Advance LLC, a New
York limited liability company (the “Borrower”), Paychex, Inc., a Delaware
corporation (the “Parent”), the institutions from time to time parties thereto
as Lenders (the “Lenders”), and PNC Bank, National Association., in its capacity
as Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the Lenders
in an aggregate principal amount of $250,000,000.

SCHEDULES

﻿

Schedule 2.01A

Schedule 2.01B

--

--

Commitments

Letter of Credit Commitments

Schedule 3.01

--

Subsidiaries

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

--

Existing Liens

﻿

EXHIBITS

﻿

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

Form of Opinion of Loan Parties’ Counsel

Exhibit C

--

[Intentionally Omitted]

Exhibit D

--

[Intentionally Omitted]

Exhibit E

--

List of Closing Documents

Exhibit F

--

Form of Subsidiary Guaranty

Exhibit G-1

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

--

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit G-3

--

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4

--

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

--

Form of Borrowing Request

__________________________

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



 

--------------------------------------------------------------------------------

 

 

Exhibit H-2

--

Form of Interest Election Request

Exhibit I

--

Form of Note

﻿

2.Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower and the Parent, the “Loan Parties”) in favor of the Administrative
Agent.

B.CORPORATE DOCUMENTS

4.Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

5.Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

C.OPINIONS

6.Opinion of Nixon Peabody LLP, counsel for the Loan Parties.

D.CLOSING CERTIFICATES AND MISCELLANEOUS

7.A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following:  (i) all of the representations and
warranties of the Parent and the Borrower set forth in the Credit Agreement are
true and correct; and (ii) no Default or Event of Default has occurred and is
then continuing.

8.A Termination Notice in respect of the Existing Credit Agreement.

9.A  pay-off letter in respect of the Existing Credit Agreement.  

﻿

 

2

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is dated and made as February 6, 2020, by and
among each of the Persons listed on Schedule I hereto (collectively, the
“Initial Guarantors”) and any additional Subsidiaries of the Parent which become
parties to this Guaranty by executing a supplement hereto in the form attached
as Annex I (collectively, the “Additional Guarantors”, and together with the
Initial Guarantors, the “Guarantors”) in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations (as defined below),
under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, Paychex Advance LLC, a New York limited liability company (the
“Borrower”), Paychex, Inc., a Delaware corporation (the “Parent”), the Lenders
from time to time parties thereto, and PNC Bank, National Association, in its
capacity as administrative agent (the “Administrative Agent”), have entered into
a certain  Credit Agreement dated as of February 6, 2020 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Parent required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Parent and the Borrower have provided, and such direct and indirect
financial and other support as the Parent and the Borrower may in the future
provide, to the Guarantors, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, each of the Guarantors
is willing to guarantee the Obligations of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.  Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

SECTION 2.  Representations, Warranties and Covenants.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance, amendment, renewal or extension of any Letter of Credit) that:

(A)  It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation, organization or



 

--------------------------------------------------------------------------------

 

 



formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to result in a
Material Adverse Effect.

(B)  It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by each Guarantor of this Guaranty and
the performance by it of each of its obligations hereunder have been duly
authorized by all necessary organizational actions, and this Guaranty
constitutes a legal, valid and binding obligation of such Guarantor,
respectively, enforceable against such Guarantor, respectively, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or law.

(C)  Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (a) (i) violate any applicable law, regulation
or order of any Governmental Authority, (ii) violate its articles or certificate
of incorporation (or equivalent charter documents), limited liability company or
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating agreement or other management agreement, as
the case may be, or (iii) violate or result in a default under any indenture,
agreement or other instrument binding upon it or its assets, or (b) result in
the creation or imposition of any Lien on any material asset of any Loan Party
(other than any Loan Document); except with respect to any violation or default
referred to in clause (a)(i) or (a)(iii) above, to the extent that such
violation or default could not reasonably be expected to result in a Material
Adverse Effect.  No consent or approval of, registration or filing with, or
other action by, any Governmental Authority, which has not been obtained by it,
is required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty, except for (A) the consents,
approvals, registrations, filings or actions which have been obtained or made
and are in full force and effect and (B) those other consents, approvals,
registrations, filings or actions, the failure of which to obtain or make could
not reasonably be expected to result in a Material Adverse Effect.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

SECTION 3.  The Guaranty.  Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, to the Administrative Agent for the benefit
of the Holders of Guaranteed Obligations the full and punctual payment and
performance when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Loan made to the Borrower pursuant to the Credit
Agreement, (ii) any obligations of the Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all obligations of the Parent or any of its
Subsidiaries owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Parent or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrower of all of the agreements, conditions, covenants, and obligations
of the Borrower contained in the Loan Documents



2

--------------------------------------------------------------------------------

 

 



(all of the foregoing being referred to collectively as the “Guaranteed
Obligations” and the holders from time to time of the Guaranteed Obligations
being referred to collectively as the “Holders of Guaranteed
Obligations”).  Upon (x) the failure by the Borrower or any of its Affiliates,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith pay such amount or
perform such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be.  Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

SECTION 4.  Guaranty Unconditional.  The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B)  any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(C)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D)  any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;

(E)  the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F)  the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or



3

--------------------------------------------------------------------------------

 

 



unenforceability relating to or against the Borrower or any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

(G)  the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H)  the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I)  any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(K)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L)  any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

SECTION 5.  Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances.  Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired.  If at any time any payment of the principal
of or interest on any Loan, any Reimbursement Obligation or any other amount
payable by the Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.  The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of



4

--------------------------------------------------------------------------------

 

 

the date of payment) of such payment due, it being the intention of the parties
hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

SECTION 6.  General Waivers; Additional Waivers.

(A)  General Waivers.  Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B)  Additional Waivers.  Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii)  (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii)  its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

(iv)  (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), setoff,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, setoff, counterclaim, or claim, of any kind or nature, arising directly
or indirectly from the present or future lack of perfection, sufficiency,
validity, or enforceability of the Guaranteed Obligations or any security
therefor; (c) any defense such Guarantor has to performance hereunder, and any
right such Guarantor has to be exonerated, arising by reason of:  the impairment
or suspension of the Administrative Agent’s and the other Holders of Guaranteed
Obligations’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Holders of Guaranteed Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Administrative Agent and the other Holders of Guaranteed



5

--------------------------------------------------------------------------------

 

 



Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Guaranteed Obligations’ intervention or omission; or the
acceptance by the Administrative Agent and the other Holders of Guaranteed
Obligations of anything in partial satisfaction of the Guaranteed Obligations;
and (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute or any other applicable federal, state,
provincial, municipal, local or foreign law relating to such matters), to limit
the amount of, or any collateral securing, its claim against the Guarantors.

SECTION 7.  Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)  Subordination of Subrogation.  Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and (iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations, the Issuing Banks and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of the Borrower to the
Holders of Guaranteed Obligations or the Issuing Banks.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (A) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and
(B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash.  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

(B)  Subordination of Intercompany Indebtedness.  Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Guarantor to ask,





6

--------------------------------------------------------------------------------

 

 



demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets.  No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated.  If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Guaranteed Obligations.  If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Guaranteed Obligations have been
terminated, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.

SECTION 8.  Contribution with Respect to Guaranteed Obligations.

(A)  To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for



7

--------------------------------------------------------------------------------

 

 

the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B)  As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C)  This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.

SECTION 9.  Limitation of Guaranty.  Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act, Uniform Voidable Transfer Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

SECTION 10.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

SECTION 11.  Notices.  All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.

SECTION 12.  No Waivers.  No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a



8

--------------------------------------------------------------------------------

 

 



waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement, any Swap Agreement, any Banking Services Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 13.  Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness.  This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

SECTION 14.  Changes in Writing.  Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15.  GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A)  CONSENT TO JURISDICTION.  Each GUARANTOR hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in
the  Borough of Manhattan), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this GUARANTY, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this GUARANTY or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this GUARANTY
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.



9

--------------------------------------------------------------------------------

 

 

(B)  WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES  TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

(C)  TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17.  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

SECTION 18.  Taxes, Expenses of Enforcement, Etc.

(A)  Taxes.

(i)  Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law.  If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law.  If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

(ii)  In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii)  As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv)  The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 18(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this



10

--------------------------------------------------------------------------------

 

 



Section 18(A) shall be paid within ten (10) days after the Recipient delivers to
any Guarantor a certificate stating the amount of any Indemnified Taxes so
payable by such Recipient.  Such certificate shall be conclusive of the amount
so payable absent manifest error.  Such Recipient shall deliver a copy of such
certificate to the Administrative Agent.  In the case of any Lender making a
claim under this Section 18(A) on behalf of any of its beneficial owners, an
indemnity payment under this Section 18(A) shall be due only to the extent that
such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.

(v)  By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B)  Expenses of Enforcement, Etc.  The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
and documented attorneys’ fees of a single counsel for the Administrative Agent
and the other Holders of Guaranteed Obligations, which counsel shall be selected
by the Administrative Agent and, if necessary, one local counsel in each
applicable jurisdiction, regulatory counsel and one additional counsel for the
affected parties in the event of a conflict of interest) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

SECTION 19.  Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations  (i) any indebtedness due or to become
due from such Holder of Guaranteed Obligations or the Administrative Agent to
any Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

SECTION 20.  Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances.  In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

SECTION 21.  Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this



11

--------------------------------------------------------------------------------

 

 



Guaranty shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

SECTION 22.  Merger.  This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23.  Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 25.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty or Article X of
the Credit Agreement, as applicable, in respect of Specified Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 25 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 25 shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Loan
Documents.  Each Qualified ECP Guarantor intends that this Section 25
constitute, and this Section 25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets



12

--------------------------------------------------------------------------------

 

 



exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes or would become effective with respect to
such Specified Swap Obligation or such other Person as constitutes an ECP and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 26.  Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 27.  Termination of Guaranty.  The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

Remainder of Page Intentionally Blank.





13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

﻿

 

 

﻿

[GUARANTORS]

﻿

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:





14

--------------------------------------------------------------------------------

 

 



﻿

 

 

﻿

Acknowledged and Agreed
as of the date first written above:

﻿

 

 

﻿

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

﻿

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

 

 

﻿

 

 

﻿





15

--------------------------------------------------------------------------------

 

 

SCHEDULE I

﻿

Guarantors

﻿

Paychex Holdings, LLC, a New York limited liability company

Paychex North America Inc., a Delaware corporation

Paychex of New York LLC, a Delaware limited liability company

Advantage Payroll Services, Inc., a Delaware corporation

Paychex Business Solutions, LLC, a Florida limited liability company

Paychex Management LLC, a Delaware limited liability company

Paychex Administrative Services, LLC, a Florida limited liability company

Paychex PEO I, LLC, a Florida limited liability company

Paychex PEO II, LLC, a Florida limited liability company

Paychex PEO III, LLC, a Florida limited liability company

Paychex PEO IV, LLC, a Florida limited liability company

Paychex PEO V, LLC, a Florida limited liability company

Paychex PEO VI, LLC, a Florida limited liability company

Paychex PEO VII, LLC, a Florida limited liability company

Paychex PEO VIII, LLC, a Florida limited liability company

Paychex PEO IX, LLC, a Florida limited liability company

Paychex PEO X, LLC, a Florida limited liability company

PBS of Central Florida, LLC, a Florida limited liability company

PBS of America, LLC, a Florida limited liability company

Oasis Advisory Services, Inc., a Florida corporation

Oasis AHR PL, LLC, a Colorado limited liability company

Oasis Employment Services, Inc., a Delaware corporation

Oasis Outsourcing Contract III, Inc., a Florida corporation

Oasis Outsourcing TX, Inc., a Florida corporation

WRI II, Inc., a Florida corporation

﻿





16

--------------------------------------------------------------------------------

 

 



ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of February 6,
2020, by and among each of the Persons listed on Schedule I hereto (the “Initial
Guarantors”) and any additional Subsidiaries of the Parent, which become parties
thereto (collectively, the “Additional Guarantors”, and together with the
Initial Guarantors, the “Guarantors”) in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations, under the Credit
Agreement.  Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty.  By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company] (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto.  By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.

[NAME OF NEW GUARANTOR]

By:____________________________________

Its:

﻿

 

17

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

﻿

[FORM OF]

﻿

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of February 6, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Paychex Advance LLC (the “Borrower”), Paychex, Inc.,
(the “Parent”), the Lenders party thereto and PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:____________________________________
Name:
Title:

Date:  ________ __, 20[__]

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

﻿

[FORM oF]

﻿

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of February 6, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Paychex Advance LLC (the “Borrower”), Paychex, Inc.,
(the “Parent”), the Lenders party thereto and PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:____________________________________
Name:
Title:

Date:  ________ __, 20[__]

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

[FORM OF]

﻿

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of February 6,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Paychex Advance LLC (the “Borrower”),
Paychex, Inc., (the “Parent”), the Lenders party thereto and PNC Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”). 

﻿

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:____________________________________
Name:
Title:

Date:  ________ __, 20[__]

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-4

[FORM OF]

﻿

U.S. TAX COMPLIANCE CERTIFICATE

﻿

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

﻿

Reference is hereby made to the Credit Agreement dated as of February 6, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Paychex Advance LLC (the “Borrower”), Paychex, Inc.,
(the “Parent”), the Lenders party thereto and PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:____________________________________
Name:
Title:

Date:  ________ __, 20[__]

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1

FORM OF BORROWING REQUEST

PNC Bank, National Association,

as Administrative Agent

for the Lenders referred to below

﻿

PNC Bank, National Association

6750 Miller Road

Brecksville, Ohio 44141

Attention of Lisa Christian

participationla11brv@pnc.com
l.christian@pnc.com

﻿

Re:  Paychex Advance LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of February 6, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Paychex Advance LLC (the
“Borrower”), Paychex, Inc., (the “Parent”), the Lenders from time to time party
thereto and PNC Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit
Agreement.  The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing requested hereby:

﻿

1.          Aggregate principal amount of Borrowing:5  __________

2.          Date of Borrowing (which shall be a Business Day):  __________

3.          Type of Borrowing (ABR, Eurocurrency LIBO Rate or Eurocurrency Daily
LIBO Rate):  __________

4.          Interest Period and the last day thereof (if a Eurocurrency LIBO
Rate Borrowing):6  __________

5.          Agreed Currency:  __________

6.          Location and number of the Borrower’s account or any other account
agreed upon by the Administrative Agent and the Borrower to which proceeds of
Borrowing are to be disbursed:  __________

﻿

__________________________

5  Not less than applicable amounts specified in Section 2.02(c).

6 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



 

--------------------------------------------------------------------------------

 

 

7.The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]7 4.02 of the Credit Agreement are satisfied
as of the date hereof.

[Signature Page Follows]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

__________________________

7  To be included only for Borrowings on the Effective Date.

 

-2-

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

Very truly yours,

﻿

 

 

﻿

PAYCHEX ADVANCE LLC,

﻿

as the Borrower

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

PNC Bank, National Association,

as Administrative Agent

for the Lenders referred to below

﻿

PNC Bank, National Association

6750 Miller Road

Brecksville, Ohio 44141

Attention of Lisa Christian

participationla11brv@pnc.com
l.christian@pnc.com

﻿

Re: [Borrower]

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of February 6, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Paychex Advance LLC (the
“Borrower”), Paychex, Inc., (the “Parent”), the Lenders from time to time party
thereto and PNC Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit
Agreement.  The Borrower hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to [convert][continue] an existing Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby:

﻿

1.List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing:  __________

2.Aggregate principal amount of resulting Borrowing:  __________

3.Effective date of interest election (which shall be a Business
Day):  __________

4.Type of Borrowing (ABR, Eurocurrency LIBO Rate or Eurocurrency Daily LIBO
Rate):  __________

5.Interest Period and the last day thereof (if a Eurocurrency LIBO Rate
Borrowing):1  __________

6.Agreed Currency:  __________

[Signature Page Follows]

__________________________

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date. 

 

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

﻿

Very truly yours,

﻿

 

 

﻿

PAYCHEX ADVANCE LLC,

﻿

as Borrower

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

[FORM OF]
NOTE

February 6, 2020
New York, New York

FOR VALUE RECEIVED, the undersigned, PAYCHEX ADVANCE LLC, a New York limited
liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
[NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of all Loans
made by the Lender to the Borrower pursuant to the Credit Agreement (as defined
below) on the Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement.  Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.

The Borrower hereby unconditionally promises to pay interest on the unpaid
principal amount of each Loan made to it from the date such Loan is made until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of February 6, 2020, among the
Borrower, Paychex, Inc., the Lenders from time to time parties thereto, and PNC
Bank, National Association, as Administrative Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  The Credit Agreement, among other things, (i) provides for the
making of Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar Amount of such Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Loan to it
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns.  The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized on the date first written
above. 

﻿

 

 

﻿

PAYCHEX ADVANCE LLC

﻿

 

 

﻿

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

Note

--------------------------------------------------------------------------------

 

 

﻿

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS




﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

﻿

 

 

Date

 

Amount of Loan

 

Type of

Loan Currency

 

 

Interest Period/Rate

Amount of Principal Paid or Prepaid

 

Unpaid Principal Balance

 

Notation Made By

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

﻿



 

--------------------------------------------------------------------------------